Exhibit 10.2

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

 

DATED AS OF

 

August 9, 2016

 

AMONG

 

BLACK HILLS CORPORATION,
as the Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

U.S. BANK NATIONAL ASSOCIATION, and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(This Table of Contents is not part of the Agreement)

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS; INTERPRETATION

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Interpretation; Existing Credit Agreement Consent

14

 

 

 

SECTION 2.

THE CREDITS

15

 

 

 

Section 2.1

The Loan Commitment

15

Section 2.2

Reserved

15

Section 2.3

Applicable Interest Rates

15

Section 2.4

Minimum Borrowing Amounts

16

Section 2.5

Manner of Borrowing Loans and Designating Interest Rates Applicable to Loans

16

Section 2.6

Interest Periods

18

Section 2.7

Maturity of Loans

19

Section 2.8

Prepayments

19

Section 2.9

Default Rate

19

Section 2.10

The Notes

19

Section 2.11

Funding Indemnity

20

Section 2.12

Interest Rate Limitation

20

Section 2.13

Reserved

20

Section 2.14

Defaulting Banks

21

 

 

 

SECTION 3.

FEES

21

 

 

 

Section 3.1

Fees

21

 

 

 

SECTION 4.

PLACE AND APPLICATION OF PAYMENTS

21

 

 

 

Section 4.1

Place and Application of Payments

21

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

22

 

 

 

Section 5.1

Corporate Organization and Authority

22

Section 5.2

Subsidiaries

22

Section 5.3

Corporate Authority and Validity of Obligations

22

Section 5.4

Financial Statements

22

Section 5.5

No Litigation

23

Section 5.6

Taxes

23

Section 5.7

Approvals

23

Section 5.8

ERISA

23

Section 5.9

Government Regulation

24

Section 5.10

Margin Stock; Use of Proceeds

24

Section 5.11

Compliance with Laws

24

Section 5.12

Ownership of Property; Liens

24

Section 5.13

[Reserved]

24

 

 

ii

--------------------------------------------------------------------------------


 

Section 5.14

Full Disclosure

24

Section 5.15

[Reserved]

24

Section 5.16

Sanctions Laws and Regulations

24

Section 5.17

EEA Financial Institution

24

 

 

 

SECTION 6.

CONDITIONS PRECEDENT

25

 

 

 

Section 6.1

Initial Credit Event

25

Section 6.2

All Credit Events

26

 

 

 

SECTION 7.

COVENANTS

26

 

 

 

Section 7.1

Corporate Existence; Subsidiaries

26

Section 7.2

Maintenance

26

Section 7.3

Taxes

27

Section 7.4

ERISA

27

Section 7.5

Insurance

27

Section 7.6

Financial Reports and Other Information

27

Section 7.7

Bank Inspection Rights

30

Section 7.8

Conduct of Business

30

Section 7.9

Liens

30

Section 7.10

Use of Proceeds; Regulation U

32

Section 7.11

[Reserved]

33

Section 7.12

Mergers, Consolidations, Acquisitions and Sales of Assets

33

Section 7.13

[Reserved]

34

Section 7.14

[Reserved]

34

Section 7.15

[Reserved]

34

Section 7.16

[Reserved]

34

Section 7.17

Consolidated Indebtedness to Capitalization Ratio

34

Section 7.18

Dividends and Other Shareholder Distributions

34

Section 7.19

[Reserved]

35

Section 7.20

Transactions with Affiliates

35

Section 7.21

Compliance with Laws

35

Section 7.22

Pari-Passu

35

Section 7.23

Certain Subsidiaries

35

Section 7.24

Ratings

35

Section 7.25

[Reserved]

35

Section 7.26

Sanctions Laws and Regulations

36

 

 

 

SECTION 8.

EVENTS OF DEFAULT AND REMEDIES

36

 

 

 

Section 8.1

Events of Default

36

Section 8.2

Non-Bankruptcy Defaults

38

Section 8.3

Bankruptcy Defaults

38

Section 8.4

Expenses

38

 

 

 

SECTION 9.

CHANGE IN CIRCUMSTANCES

38

 

 

 

Section 9.1

Change of Law

38

Section 9.2

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, the LIBO
Rate

38

 

iii

--------------------------------------------------------------------------------


 

Section 9.3

Increased Cost and Reduced Return

39

Section 9.4

Lending Offices

40

Section 9.5

Discretion of Bank as to Manner of Funding

40

 

 

 

SECTION 10.

THE AGENT

40

 

 

 

Section 10.1

Appointment and Authorization of Administrative Agent

40

Section 10.2

Administrative Agent and its Affiliates

41

Section 10.3

Action by Administrative Agent

41

Section 10.4

Consultation with Experts

41

Section 10.5

Liability of Administrative Agent; Credit Decision

41

Section 10.6

Indemnity

42

Section 10.7

Resignation of Administrative Agent and Successor Administrative Agent

42

 

 

 

SECTION 11.

MISCELLANEOUS

43

 

 

 

Section 11.1

Taxes

43

Section 11.2

No Waiver of Rights

45

Section 11.3

Non-Business Day

46

Section 11.4

Documentary Taxes

46

Section 11.5

Survival of Representations

46

Section 11.6

Survival of Indemnities

46

Section 11.7

Set-Off

46

Section 11.8

Notices

47

Section 11.9

Counterparts; Electronic Execution

48

Section 11.10

Successors and Assigns

48

Section 11.11

Amendments

52

Section 11.12

Headings

52

Section 11.13

Legal Fees, Other Costs and Indemnification

52

Section 11.14

Entire Agreement

53

Section 11.15

Construction

53

Section 11.16

Governing Law

53

Section 11.17

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

53

Section 11.18

Replacement of Bank

54

Section 11.19

Confidentiality

54

Section 11.20

Rights and Liabilities of the Syndication Agent, Co-Documentation Agents and
Arrangers

56

Section 11.21

Relationship

56

Section 11.22

Severability of Provisions

56

Section 11.23

Patriot Act Notice

57

Section 11.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

57

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

 

Form of Note

EXHIBIT B

 

Form of Compliance Certificate

EXHIBIT C

 

Form of Assignment and Assumption Agreement

EXHIBIT D

 

Voting Participant Information

EXHIBIT E

 

Form of Conversion/Continuation Notice

EXHIBIT F-1

 

Form of U.S. Tax Compliance Certificate (Foreign Banks That Are Not
Partnerships)

EXHIBIT F-2

 

Form of U.S. Tax Compliance Certificate (Foreign Participants That Are Not
Partnerships)

EXHIBIT F-3

 

Form of U.S. Tax Compliance Certificate (Foreign Participants That Are
Partnerships)

EXHIBIT F-4

 

Form of U.S. Tax Compliance Certificate (Foreign Banks That Are Partnerships)

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

 

Pricing Grid

SCHEDULE 2.1

 

Commitments

SCHEDULE 4

 

Administrative Agent’s Notice and Payment Info

SCHEDULE 5.2

 

Subsidiaries

SCHEDULE 5.5

 

Litigation

SCHEDULE 7.9

 

Existing Liens

SCHEDULE 7.18

 

Restrictions on Distributions

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of August 9, 2016 among Black Hills Corporation, a
South Dakota corporation (“Borrower”), the financial institutions from time to
time party hereto (each a “Bank,” and collectively the “Banks”), U.S. BANK
NATIONAL ASSOCIATION, in its capacity as syndication agent for the Banks (in
such capacity, the “Syndication Agent”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
in its capacity as a co-documentation agent for the Banks and WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as a co-documentation agent for the Banks
(collectively, in such capacities, the “Co-Documentation Agents”), and JPMORGAN
CHASE BANK, N.A., in its capacity as agent for the Banks hereunder (including
its branches and Affiliates, in such capacity, the “Administrative Agent”).

 

WITNESSETH THAT:

 

WHEREAS, the Borrower desires to obtain the several commitments of the Banks to
make available a term loan, as described herein; and

 

WHEREAS, the Banks are willing to extend such commitments subject to all of the
terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.

 

NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            DEFINITIONS; INTERPRETATION.

 

Section 1.1                                    Definitions.  The following terms
when used herein have the following meanings:

 

“Adjusted LIBO Rate” is defined in Section 2.3(b) hereof.

 

“Administrative Agent” is defined in the first paragraph of this Agreement and
includes any successor Administrative Agent pursuant to Section 10.7 hereof.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with their
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies of a Person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event for purposes of this definition: (i) any Person which owns
directly or indirectly twenty percent (20%) or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or twenty percent (20%) or more of the partnership or other
ownership interests of any other Person will be deemed to control such
corporation or other Person; and (ii) each director and executive officer of the
Borrower or any Subsidiary of the Borrower shall be deemed an Affiliate of the
Borrower and each of its Subsidiaries.

 

“Agreement” means this Credit Agreement, including all Exhibits and Schedules
hereto, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

 

1

--------------------------------------------------------------------------------


 

“Applicable Margin” means, at any time (i) with respect to Base Rate Loans, the
Base Rate Margin, and (ii) with respect to Eurodollar Loans, the Eurodollar
Margin.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

“Arrangers” means, collectively, BTMU, JPMorgan, U.S. Bank and Wells Fargo
Securities, LLC.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by the terms hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons whose specimen signatures are
included in the incumbency certificate provided by the Borrower pursuant to
Section 6.1(c) hereof, or any further or different officer of the Borrower so
named by any Authorized Representative of the Borrower in a written notice to
the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank” and “Banks” are defined in the first paragraph of this Agreement.

 

“Base Rate” is defined in Section 2.3(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 2.3(a) hereof.

 

“Base Rate Margin” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.

 

“BHP” means Black Hills Power, Inc., a South Dakota corporation.

 

“Borrower” is defined in the first paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Banks on a single date and for a single Interest Period.  Borrowings of
Loans are made by and maintained ratably for each of the Banks according to
their Percentages.  A Borrowing is “advanced” on the day Banks advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by the Borrower pursuant to Section 2.5(a) hereof.

 

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday or Sunday on which Banks are
not authorized or required to close in New York, New York, Chicago, Illinois or
Rapid City, South Dakota and, if the applicable Business Day relates to the
borrowing or payment of a Eurodollar Loan, on which banks are dealing in U.S.
Dollars in the interbank market in London, England.

 

“Capital” means, as of any date of determination thereof, without duplication,
the sum of (A) Consolidated Net Worth plus (B) all Consolidated Indebtedness.

 

“Capital Lease” means at any date any lease of Property which, in accordance
with GAAP, would be required to be capitalized on the balance sheet of the
lessee.

 

“Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any governmental authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any governmental authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control Event” means one or more of the following events:

 

(a)                                 less than a majority of the members of the 
Board of Directors of the Borrower shall be persons who either were
(i) nominated and approved by the Board of Directors of the Borrower serving as
of the Effective Date or (ii) appointed by directors so nominated and approved;
or

 

(b)                                 the stockholders of the Borrower shall
approve any plan or proposal for the liquidation or dissolution of the Borrower;
or

 

(c)                                  a Person or group of Persons acting in
concert (other than the direct or indirect beneficial owners of the Voting Stock
of the Borrower as of the Effective Date) shall, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, have become the direct or indirect beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended from
time to time) of Voting Stock of the Borrower representing more than twenty
percent (20%) of the combined voting power of the outstanding Voting Stock or
other ownership interests for the election of directors or shall have the right
to elect a majority of the Board of Directors of the Borrower; or

 

(d)                                 except as permitted by Section 7.12 hereof,
the Borrower ceases at any time to own one hundred percent (100%) of the Voting
Stock and other equity interests of any Material Subsidiary (or such lower
percentage that the Borrower owns at the time of organization or acquisition of
such Material Subsidiary).

 

3

--------------------------------------------------------------------------------


 

“CLF&P” means Cheyenne Light, Fuel & Power Company, a Wyoming corporation.

 

“CLF&P Indenture” means that certain Restated Indenture of Mortgage, Deed of
Trust, Security Agreement and Financing Statement, dated as of November 20,
2007, between CLF&P and Wells Fargo Bank, National Association, as Trustee,
together with all amendments and supplemental indentures thereto, and the first
mortgage bonds issued in connection therewith.

 

“Co-Documentation Agents” is defined in the first paragraph of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” and “Commitments” are defined in Section 2.1 hereof.

 

“Compliance Certificate” means a certificate in the form of Exhibit B hereto.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of the Borrower and its Subsidiaries, as determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP; provided that Consolidated Indebtedness shall exclude Non-Recourse
Indebtedness (but including first mortgage bond debt).

 

“Consolidated Indebtedness to Capitalization Ratio” means, as of any time the
same is to be determined, the ratio of the amount of (A) Consolidated
Indebtedness outstanding at such time to (B) the amount of Capital at such time.

 

“Consolidated Net Worth” means, as of any time the same is to be determined, the
total shareholders’ equity (including capital stock, additional paid-in-capital
and retained earnings after deducting treasury stock, but excluding (to the
extent otherwise included in calculating shareholders’ equity), minority
interests in Subsidiaries) which would appear on the consolidated balance sheet
of the Borrower determined on a consolidated basis in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades and businesses (whether or not incorporated) under common control
that, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.5(a) hereof.

 

“Credit Documents” means this Agreement, the Notes, the Fee Letter and all other
documents executed in connection herewith or therewith.

 

“Credit Event” means any Borrowing.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

4

--------------------------------------------------------------------------------


 

“Defaulting Bank” means any Bank that has (a) failed to pay over to the
Administrative Agent or any other Bank any other amount required to be paid by
it hereunder within three (3) Business Days after the date when due, unless the
subject of a good faith dispute, (b) become (i) or is insolvent or has a parent
company that has become or is insolvent or (ii) the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has a parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it or has taken any corporate or board or other
action seeking or agreeing to the appointment of any such Person or (c) has (or
whose direct or indirect parent company has) become the subject of a Bail-In
Action; provided, a Bank shall not become a Defaulting Bank solely as the result
of the acquisition or maintenance of an ownership interest in such Bank or
Person controlling such Bank or the exercise of control over a Bank or Person
controlling such Bank by a governmental authority or an instrumentality thereof.

 

“Derivative Arrangement” means any agreement (including any master agreement and
any agreement, whether or not in writing, relating to any single transaction)
that is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, future agreement, currency swap agreement,
cross-currency rate swap agreement, swaption, currency option, that relates to
fluctuations in  raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing.  “Derivative
Arrangements” shall include all such agreements or arrangements made or entered
into at any time, or in effect at any time, whether or not related to a Loan.

 

“Derivative Obligations” means, with respect to any Person, all liabilities of
such Person under any Derivative Arrangement (including but not limited to
obligations and liabilities arising in connection with or as a result of early
or premature termination of a Derivative Arrangement, whether or not occurring
as a result of a default thereunder), absolute or contingent, now or hereafter
existing or incurred or due or to become due.

 

“Designated Persons” means a person or entity (a) listed in the annex to any
Executive Order or (b) named as a “Specially Designated National and Blocked
Person” (“SDN”) on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list (the “SDN List”) or that is otherwise the subject of any Sanctions
Laws and Regulations.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means August 9, 2016.

 

5

--------------------------------------------------------------------------------


 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, DebtX® and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

“Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Ineligible Institution.

 

“Environmental and Health Laws” means any and all federal, state, regional,
county, local and foreign statutes, laws, common law, regulations, ordinances,
judgments, orders (including, without limitation, administrative orders),
permits, licenses and governmental rules or restrictions relating to human
health, safety (including without limitation occupational safety and health
standards), pollution, natural resources, conservation or the environment, or to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants, Hazardous Materials or wastes into the environment, (including
without limitation ambient air, surface water, ground water or land), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes, or the removal, investigation or clean-up (including but
not limited to oversight, security and relocation) or other remediation thereof.

 

“ERISA” is defined in Section 5.8 hereof.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan bearing interest prior to its maturity at the
rate specified in Section 2.3(b) hereof.

 

“Eurodollar Margin” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.

 

“Eurodollar Reserve Percentage” is defined in Section 2.3(b) hereof.

 

“Event of Default” means any of the events or circumstances specified in
Section 8.1 hereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any  Administrative Agent or Bank or required to be withheld or deducted from a
payment to any Administrative Agent or Bank, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Administrative Agent or Bank being
organized under the laws of, or having its principal office or, in the case of
any Bank, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Bank, U.S. Federal  withholding Taxes
imposed on amounts payable to or for the account of such Bank with respect to an
applicable interest in a Loan, letter of credit or Commitment pursuant to a law
in effect on the date on which (i) such Bank acquires such interest in the Loan,
letter of credit or Commitment or (ii) such Bank

 

6

--------------------------------------------------------------------------------


 

changes its lending office, except in each case to the extent that, pursuant to
Section 11.1, amounts with respect to such Taxes were payable either to such
Bank’s assignor immediately before such Bank became a party hereto or to such
Bank immediately before it changed its lending office, (c) Taxes attributable to
Administrative Agent’s or Bank’s failure to comply with Section 11.1 and (d) any
U.S. Federal withholding Taxes imposed under FATCA.

 

“Executive Order” has the meaning assigned to such term in the definition of
Sanctions Laws and Regulations.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
April 13, 2015, among Borrower, the financial institutions parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended, restated or
otherwise modified as of the date hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Fee Letter” means that certain letter dated as of July 21, 2016 by and between
JPMorgan and the Borrower pertaining to fees to be paid by the Borrower to
JPMorgan thereunder.

 

“Foreign Bank” means a Bank that is not a U.S. person.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, applied by the Borrower and its Subsidiaries on a
basis consistent with the preparation of the Borrower’s financial statements
furnished to the Banks as described in Section 5.4 hereof.

 

“Granting Bank” has the meaning specified in Section 11.10(h) hereof.

 

“Guarantee” means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
of another Person, including, without limitation, by means of an agreement to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or to maintain financial covenants, or to assure the payment of
such Indebtedness by an agreement to make payments in respect of goods or
services regardless of whether delivered, or otherwise, provided, that the term
“Guarantee” shall not include endorsements for deposit or collection in the
ordinary course of business; and such term when used as a verb shall have a
correlative meaning.

 

“Hazardous Material” means any chemical, substance or material, the generation,
use, storage, transportation or disposal of which, is prohibited, limited or
regulated by any Environmental and Health Law, and includes, without limitation,
(a) asbestos, polychlorinated biphenyls, dioxins and petroleum or

 

7

--------------------------------------------------------------------------------


 

its by-products or derivatives (including crude oil or any fraction thereof),
lead-based paint, mold and radon, and (b) any material or substance the exposure
to, or manufacture, possession, presence, use, generation, storage,
transportation, treatment, Release, disposal, abatement, cleanup, removal,
remediation or handling of which, is prohibited, controlled or regulated
pursuant to any Environmental and Health Law.

 

“Immaterial Subsidiary” shall mean, any Subsidiary of the Borrower whose total
assets (as determined in accordance with GAAP) do not represent at least ten
percent (10%) of Consolidated Assets as reflected on the most recent balance
sheet delivered by the Borrower pursuant to Section 7.6 hereof.

 

“Impacted Bank” means any Bank that fails promptly to provide the Administrative
Agent, upon the Administrative Agent’s reasonable request therefor, reasonably
satisfactory assurance that such Bank will not become a Defaulting Bank.

 

“Indebtedness” means, as to any Person, without duplication: (i) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (ii) all obligations of such Person for the deferred
purchase price of property or services (other than in respect of trade accounts
payable arising in the ordinary course of business which are not past-due);
(iii) all Capitalized Lease Obligations of such Person; (iv) all Indebtedness of
others secured by a Lien on any properties, assets or revenues of such Person
(other than stock, partnership interests or other equity interests of the
Borrower or any Subsidiary of the Borrower in other entities) to the extent of
the lesser of the value of the property subject to such Lien or the amount of
such Indebtedness; (v) all Guarantees issued by such Person, provided that, for
purposes of calculating the Borrower’s compliance with the financial covenants
set forth in Section 7.17 hereof, (A) Long-Term Guaranties shall not be deemed
“Indebtedness” and (B) the amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith; (vi) all
obligations of such Person, contingent or otherwise, in respect of any letters
or credit (whether commercial or standby) or bankers’ acceptances, (vii) all
Derivative Obligations of such Person, provided that for purposes of determining
the Borrower’s compliance with the financial covenants set forth in Section 7.17
hereof, only the Borrower’s Derivative Obligations under Derivative Arrangements
(calculated after giving effect to any cash collateral and counterparty netting
arrangements with respect to any such Derivative Obligations) which must be
marked-to-market in accordance with GAAP shall be included as Indebtedness of
the Borrower and (viii) all obligations of such Person under synthetic (and
similar type) lease arrangements, provided that for purposes of calculating such
Person’s Indebtedness under such synthetic (or similar type) lease arrangements,
such lease arrangement shall be treated as if it were a Capital Lease.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Ineligible Institution” means (i) a natural person, (ii) a Defaulting Bank or
any of its Subsidiaries, (iii) the Borrower, any of its Subsidiaries or any of
its Affiliates, or (iv) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

“Interest Period” is defined in Section 2.6 hereof.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error)

 

8

--------------------------------------------------------------------------------


 

to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available for the applicable currency) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“Lending Office” is defined in Section 9.4 hereof.

 

“Level I Status” means the Borrower’s S&P Rating is A or higher and its Moody’s
Rating is A2 or higher.

 

“Level II Status” means Level I Status does not apply, but the Borrower’s S&P
Rating is A- or higher and its Moody’s Rating is A3 or higher.

 

“Level III Status” means neither Level I Status nor Level II Status applies, but
the Borrower’s S&P Rating  is BBB+ or higher and its Moody’s Rating is Baa1 or
higher.

 

“Level IV Status” means neither Level I Status, Level II Status nor Level III
Status applies, but the Borrower’s S&P Rating is BBB or higher and its Moody’s
Rating is Baa2 or higher.

 

“Level V Status” means neither Level I Status, Level II Status, Level III Status
nor Level IV Status applies.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Interest Period shall be the Interpolated Rate. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.3.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

9

--------------------------------------------------------------------------------


 

“Loan” and “Loans” are defined in Section 2.1 hereof and includes a Base Rate
Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.

 

“Long-Term Guarantee” means (i) any Guarantee issued by the Borrower or its
Subsidiaries under which the holder or beneficiary of such Guarantee is not
permitted under any circumstance or contingency to make demand or exercise any
other remedies under such Guarantee prior to the Termination Date, as extended
from time to time in accordance with the terms hereof and (ii) any coal mining
reclamation bonds or contingent indemnity or reimbursement obligations with
respect to such reclamation bonds (so long as such reclamation bonds have not
been called upon).

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of the Borrower or the Borrower and
its Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform
its material obligations under the Credit Documents or (iii) the validity or
enforceability of the material obligations of the Borrower under any Credit
Document or the rights or remedies of the Agent and the Banks thereunder;
provided that a downgrade of the Borrower’s S&P Rating and/or Moody’s Rating
and/or any other credit rating of Borrower from any other credit rating agency
shall not, in and of itself, be deemed a “Material Adverse Effect” for purposes
of this Agreement.

 

“Material Subsidiaries” means any Subsidiary of the Borrower whose total assets
(including any equity interests in other Subsidiaries and as determined in
accordance with GAAP) represent ten percent (10%) or more of Consolidated Assets
as reflected on the most recent balance sheet delivered by the Borrower pursuant
to Section 7.6 hereof; all Material Subsidiaries are designated as such in
Schedule 5.2 hereto, as updated from time to time in accordance with the terms
of this Agreement.

 

“Moody’s Rating” means the rating assigned by Moody’s Investors Service, Inc.
and any successor thereto that is a nationally recognized rating agency to the
outstanding senior unsecured non-credit enhanced long-term indebtedness of a
Person (or if neither Moody’s Investors Service, Inc. nor any such successor
shall be in the business of rating long-term indebtedness, a nationally
recognized rating agency in the United States of America as mutually agreed
between the Required Banks and the Borrower).  Any reference in this Agreement
to any specific rating is a reference to such rating as defined as of the date
hereof by Moody’s Investors Service, Inc. (or such a successor) and shall be
deemed to refer to the equivalent rating if such rating system changes.

 

“Multiemployer Plan” means an employee pension benefit plan covered by Title IV
of ERISA that is a multiemployer plan under Section 4001(a)(3) of ERISA, and to
which a member of the Controlled Group is then making or accruing an obligation
to make contributions or has within the preceding five years made contributions.

 

“Non-Defaulting Bank” means a Bank that is not a Defaulting Bank.

 

“Non-Recourse Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP incurred in connection with project financings and refinancings
(including project financings and refinancings of existing assets) as to which
the holder of such Indebtedness has recourse solely against the assets of the
Project Finance Subsidiary that incurs such Indebtedness and not against the
Borrower or a Subsidiary of the Borrower other than a Project Finance Subsidiary
or any of their other assets (whether directly, through a Guarantee or
otherwise), other than the pledge of the stock (or similar equity interest) of
the Project Finance Subsidiary which incurred such Indebtedness.  For purposes
of clarification, any Indebtedness of a Project Finance Subsidiary which would
otherwise constitute Non-Recourse Indebtedness but for the issuance by the
Borrower or a Subsidiary of the Borrower of a Guarantee or other document which
provides recourse with respect to such Indebtedness, such Indebtedness shall for
all purposes of this Agreement be deemed

 

10

--------------------------------------------------------------------------------


 

Non-Recourse Indebtedness so long as (i) the Borrower’s or such Subsidiary’s
obligations under such Guarantee or other document are treated for all purposes
as Consolidated Indebtedness hereunder, (ii) such Consolidated Indebtedness of
the Borrower or such Subsidiary pursuant to such Guaranty is unsecured and is
otherwise permitted by this Agreement, and (iii) such Consolidated Indebtedness
of the Borrower or such Subsidiary pursuant to all such Guaranties does not in
the aggregate exceed $100,000,000 at any one time outstanding.

 

“Note” is defined in Section 2.10(a) hereof.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means all fees payable hereunder, all obligations of the Borrower
to pay principal of or interest on Loans, fees, expenses, indemnities, and all
other payment obligations of the Borrower arising under or in relation to any
Credit Document.

 

“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.

 

“Other Connection Taxes” means, with respect to any Administrative Agent or
Bank, Taxes imposed as a result of a present or former connection between such
Administrative Agent or Bank and the jurisdiction imposing such Tax (other than
connections arising from such Administrative Agent or Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.18).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.—managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Percentage” means, for each Bank, the percentage held by such Bank of the
aggregate principal amount of all outstanding Obligations.

 

“Permitted Derivative Obligations” means all Derivative Obligations as to which
the Derivative Arrangements giving rise to such Derivative Obligation are
entered into in the ordinary course of business to hedge interest rate risk,
currency risk, commodity price risk or the production of the Borrower or its

 

11

--------------------------------------------------------------------------------


 

Subsidiaries (and not for speculative purposes) and if such Derivative
Obligation is an obligation of the Borrower, such Derivative Obligation ranks no
greater than pari passu to the Obligations.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.

 

“Plan” means at any time an employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that is sponsored and maintained by a member of the Controlled Group.

 

“PBGC” is defined in Section 5.8 hereof.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Project Finance Subsidiary” means any Subsidiary of the Borrower as to which
the creditors and other holders of Indebtedness of such Subsidiary have recourse
solely against the assets of such Subsidiary and not against the Borrower or any
other Subsidiary of the Borrower or any of their other assets (whether directly,
through a Guarantee or otherwise) other than (i) pursuant to a Guarantee
permitted hereunder and (ii) the stock of such Subsidiary (or similar equity
interest).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

 

“PUHCA” means the Public Utility Holding Company Act of 2005, as amended.

 

“Reference Rating” is the rating for the Borrower’s senior, unsecured long-term
indebtedness for borrowed money that is not guaranteed by any other person or
entity.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any property, including the movement of any Hazardous Material
through the air, soil, surface water, groundwater or property.

 

“Required Banks” means, as of the date of determination thereof, any Banks
holding in the aggregate more than fifty percent (50%) of the Percentages,
provided, that at any time there are two (2) or fewer Banks, Required Banks
shall mean Banks holding one hundred percent (100%) of the Percentages.

 

“S&P Rating” means the rating assigned by Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business and any successor thereto that
is a nationally recognized rating agency to the outstanding senior unsecured
non-credit enhanced long-term indebtedness of a Person (or, if neither such
division nor any successor shall be in the business of rating long-term
indebtedness, a nationally recognized rating agency in the United States as
mutually agreed between the Required Banks and the Borrower).  Any reference in
this Agreement to any specific rating is a reference to such rating as

 

12

--------------------------------------------------------------------------------


 

defined as of the date hereof by Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business (or such a successor), and
shall be deemed to refer to the equivalent rating if such rating system changes.

 

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”) or the U.S. Department of State and (b) any
sanctions measures imposed by the United Nations Security Council, European
Union or the United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.

 

“SPC” has the meaning specified in Section 11.10(h) hereof.

 

“Subsidiary” of a Person means any corporation or other entity (i) which is
consolidated into the financial statements of such Person in accordance with
GAAP or (ii) of which more than fifty percent (50%) of the outstanding stock or
comparable equity interests having ordinary voting power for the election of the
Board of Directors of such corporation or similar governing body in the case of
a non-corporation (irrespective of whether or not, at the time, stock or other
equity interests of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned by such Person or by
one or more of its Subsidiaries; provided, however that the term “Subsidiary”
shall not include any corporation or other entity in which such Person owns no
outstanding stock or comparable equity interest. Unless otherwise specified, all
references herein to a “Subsidiary” or “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Syndication Agent” is defined in the first paragraph of this Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means August 9, 2019.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Credit Documents, the borrowing of Loans and other
credit extensions hereunder and the use of the proceeds thereof.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.

 

“Unguaranteed Non-Recourse Indebtedness” means, without
duplication, Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP incurred in connection with project
financings (including project financings of existing assets) as to which the
holder of such Indebtedness has recourse solely against the assets of the
Project Finance Subsidiary that incurs such Indebtedness and not against the
Borrower or a Subsidiary of the Borrower other than a Project Finance Subsidiary
or any of their other assets (whether directly, through a Guarantee or
otherwise), other than the pledge of the stock (or similar equity interest) of
the Project Finance Subsidiary which incurred

 

13

--------------------------------------------------------------------------------


 

such Indebtedness; provided, for purposes of clarification of this definition,
any Indebtedness of a Project Finance Subsidiary in which the Borrower or a
Subsidiary of the Borrower has issued a Guarantee or is a party to any other
document which provides recourse with respect to such Indebtedness, such
Indebtedness shall for all purposes of this Agreement not be deemed Unguaranteed
Non-Recourse Indebtedness.

 

“US Bank” means U.S. Bank National Association.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 11.1.

 

“Voting Participant” is defined in Section 11.10(i) hereof.

 

“Voting Participant Notification” is defined in Section 11.10(i) hereof.

 

“Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.

 

“Welfare Plan” means a “welfare plan,” as defined in Section 3(l) of ERISA.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Wholly-Owned” when used in connection with any Subsidiary means a Subsidiary of
which all of the issued and outstanding shares of stock or other equity
interests (other than directors’ qualifying shares as required by law) shall be
owned by the Borrower and/or one or more of its Wholly-Owned Subsidiaries.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2                                    Interpretation; Existing Credit
Agreement Consent.  The foregoing definitions shall be equally applicable to
both the singular and plural forms of the terms defined.  All references to
times of day in this Agreement shall be references to New York, New York time
unless otherwise specifically provided.  The word “including” means including
without limiting the generality of any description preceding such term.  Where
the character or amount of any asset or liability or item of income or expense
is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, the same
shall be done in accordance with GAAP in effect on the Effective Date, to the
extent applicable, except where such principles are inconsistent with the
specific provisions of this Agreement.  Whether any obligations of the Borrower
or any Subsidiary are “pari passu” with the Obligations shall be determined
based on contractual rights and shall not take into consideration structural
seniority or subordination.  Unless the context requires otherwise (a) any

 

14

--------------------------------------------------------------------------------


 

definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), and (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws).  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) any election under Accounting Standards
Codification Section 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Subsidiaries at
“fair value”, as defined therein or (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Codification Subtopic 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.  With respect to each Bank hereunder that was a “Bank” under
(and as defined in) the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement, each such prior Bank hereby consents that,
notwithstanding the provisions of Section 2.8 of the Existing Credit Agreement,
the “Borrower” under (and as defined in) the Existing Credit Agreement may
provide notice of prepayment of “Eurodollar Loans” (as defined in the Existing
Credit Agreement) pursuant to Section 2.8 of the Existing Credit Agreement no
later than 12:00 noon (New York time) on the Effective Date.

 

SECTION 2.                            THE CREDITS.

 

Section 2.1            The Loan Commitment.  Subject to the terms and conditions
hereof (including Sections 6.1 and 6.2 hereof), each Bank, by its acceptance
hereof, severally agrees to make a one-time loan (individually a “Loan” and
collectively “Loans”) to the Borrower on the date hereof in U.S. Dollars in an
aggregate outstanding amount equal to its commitment set forth opposite the name
of such Bank on Schedule 2.1 hereto (such amount, its “Commitment” and,
cumulatively for all the Banks, the “Commitments”).  As provided in
Section 2.5(a) hereof, the Borrower may elect that each Borrowing of Loans be
either Base Rate Loans or Eurodollar Loans.  Loans may not be reborrowed once
repaid.  Unless an earlier maturity is provided for hereunder, all Loans shall
mature and be due and payable on the Termination Date.

 

Section 2.2            Reserved.

 

Section 2.3            Applicable Interest Rates.

 

(a)           Base Rate Loans.  Each Base Rate Loan made or maintained by a Bank
shall bear interest during each Interest Period it is outstanding (computed at
all times on the basis of a year of 365 or 366 days, as applicable, and actual
days elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Eurodollar Loan until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect,
payable on the last day of its Interest Period and at maturity (whether by
acceleration or otherwise) and no less frequently than quarterly.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the NYFRB Rate in effect on such
day plus ½ of 1% and (iii) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately

 

15

--------------------------------------------------------------------------------


 

preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. For the avoidance of doubt, if the Base Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

(b)           Eurodollar Loans.  Each Eurodollar Loan made or maintained by a
Bank shall bear interest during each Interest Period it is outstanding (computed
on the basis of a year of 360 days and actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced, continued, or
created by conversion from a Base Rate Loan until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBO Rate applicable for such Interest
Period, payable on the last day of the Interest Period and at maturity (whether
by acceleration or otherwise), and, if the applicable Interest Period is longer
than three months, on each day occurring every three months after the
commencement of such Interest Period.

 

“Adjusted LIBO Rate” means, for any Borrowing of Eurodollar Loans, a rate per
annum determined by multiplying the LIBO Rate times the Eurodollar Reserve
Percentage.

 

“Eurodollar Reserve Percentage” means for a Borrowing of Eurodollar Loans from
any Bank, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board of
Governors of the Federal Reserve System to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board of Governors of
the Federal Reserve System.  Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Bank under such Regulation D of the Board of Governors
of the Federal Reserve System or any comparable regulation.  The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

(c)           Rate Determinations.  The Administrative Agent shall determine
each interest rate applicable to Obligations, and a determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error.

 

Section 2.4            Minimum Borrowing Amounts.  Each Borrowing of Eurodollar
Loans shall be in an amount not less than $1,000,000 and integral multiples of
$1,000,000 in excess thereof.

 

Section 2.5            Manner of Borrowing Loans and Designating Interest Rates
Applicable to Loans.

 

(a)           Notice to the Administrative Agent.  The Loans included in the
Borrowing shall bear interest initially at the type of rate specified in the
notice of Borrowing delivered by the Borrower to the Administrative Agent by no
later than 1:00 p.m. (New York time) (i) at least three (3) Business Days before
the date hereof with respect to any Borrowing of Eurodollar Loans or (ii) on the
date hereof with respect to any Borrowing of Base Rate Loans.  The Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing set forth in

 

16

--------------------------------------------------------------------------------


 

Section 2.4 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower or convert part or
all of such Borrowing into Base Rate Loans, and (ii) if such Borrowing is of
Base Rate Loans, on any Business Day, the Borrower may convert all or part of
such Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower.  The Borrower shall give all such notices requesting,
the continuation or conversion of a Borrowing to the Administrative Agent by
telephone, telecopy or email of a properly executed pdf (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing).  Notices of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Eurodollar Loans into Base Rate Loans or of Base Rate Loans into Eurodollar
Loans shall be in the form of Exhibit E (a “Conversion/Continuation Notice”) and
must be given by no later than 1:00 p.m. (New York time) at least three
(3) Business Days before the date of the requested continuation or conversion. 
All such notices concerning the continuation or conversion of a Borrowing shall
be irrevocable once given and shall specify the date of the requested advance,
continuation or conversion of a Borrowing (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued, or converted, the
type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurodollar Loans, the Interest Period
applicable thereto.  The Borrower agrees that the Administrative Agent may rely
on any such telephonic or telecopy notice given by any person it in good faith
believes is an Authorized Representative without the necessity of independent
investigation, and in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.  There may be no more than ten
(10) different Interest Periods in effect at any one time, provided that for
purposes of determining the number of Interest Periods in effect at any one
time, all Base Rate Loans shall be deemed to have one and the same Interest
Period.

 

(b)           Notice to the Banks.  The Administrative Agent shall give prompt
telephonic or telecopy notice to each Bank of any notice from the Borrower
received pursuant to Section 2.5(a) hereof.  The Administrative Agent shall give
notice to the Borrower and each Bank by like means of the interest rate
applicable to each Borrowing of Eurodollar Loans.

 

(c)           Borrower’s Failure to Notify.  Any outstanding Borrowing of Base
Rate Loans shall, subject to Section 6.2 hereof, automatically be continued for
an additional Interest Period on the last day of its then current Interest
Period unless the Borrower has notified the Administrative Agent within the
period required by Section 2.5(a) hereof that it intends to convert such
Borrowing into a Borrowing of Eurodollar Loans or notifies the Administrative
Agent within the period required by Section 2.8(a) hereof that it intends to
prepay or repay such Borrowing.  If the Borrower fails to give notice pursuant
to Section 2.5(a) hereof of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 2.5(a) hereof
and has not notified the Administrative Agent within the period required by
Section 2.8(a) hereof that it intends to prepay such Borrowing, such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans, subject to
Section 6.2 hereof.  The Administrative Agent shall promptly notify the Banks of
the Borrower’s failure to so give a notice under Section 2.5(a) hereof.

 

(d)           Disbursement of Loans.  Not later than 12:00 noon (New York time)
on the date of any requested advance of a new Borrowing of Eurodollar Loans, and
not later than 2:00 p.m. (New York time) on the date of any requested advance of
a new Borrowing of Base Rate Loans,

 

17

--------------------------------------------------------------------------------


 

subject to Section 6 hereof, each Bank shall make available its Loan comprising
part of such Borrowing in funds immediately available at the principal office of
the Administrative Agent.  The Administrative Agent shall make available to the
Borrower Loans in the type of funds received by the Administrative Agent from
the Banks.

 

(e)           Administrative Agent Reliance on Bank Funding.  Unless the
Administrative Agent shall have been notified by a Bank (i) with respect to
Eurodollar Loans, before the date on which such Bank is scheduled to make
payment to the Administrative Agent of the proceeds of a Loan (which notice
shall be effective upon receipt) or (ii) with respect to Base Rate Loans, no
later than 2:00 p.m. (New York time) on the due date thereof, that such Bank
does not intend to make such payment, the Administrative Agent may assume that
such Bank has made such payment when due and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
the Borrower the proceeds of the Loan to be made by such Bank and, if any Bank
has not in fact made such payment to the Administrative Agent, such Bank shall,
on demand, pay to the Administrative Agent the amount made available to the
Borrower attributable to such Bank together with interest thereon in respect of
each day during the period commencing on the date such amount was made available
to the Borrower and ending on (but excluding) the date such Bank pays such
amount to the Administrative Agent at a rate per annum equal to (i) from the
date the related payment was made by the Administrative Agent to the date two
(2) Business Days after payment by such Bank is due hereunder, the NYFRB Rate
for each such day and (ii) from the date two (2) Business Days after the date
such payment is due from such Bank to the date such payment is made by such
Bank, the Base Rate in effect for each such day.  If such amount is not received
from such Bank by the Administrative Agent immediately upon demand, the Borrower
will, on demand, repay to the Administrative Agent the proceeds of the Loan
attributable to such Bank with interest thereon at a rate per annum equal to the
interest rate applicable to the relevant Loan.

 

Section 2.6            Interest Periods.  As provided in Section 2.5(a) hereof,
at the time of each request for a Borrowing of Eurodollar Loans, the Borrower
shall select an Interest Period applicable to such Loans from among the
available options.  The term “Interest Period” means the period commencing on
the date a Borrowing of Loans is advanced, continued, or created by conversion
and ending: (a) in the case of Base Rate Loans, on the last Business Day of the
calendar quarter in which such Borrowing is advanced, continued, or created by
conversion (or on the last day of the following calendar quarter if such Loan is
advanced, continued or created by conversion on the last Business Day of a
calendar quarter) and (b) in the case of Eurodollar Loans, 1, 2, 3 or 6 months
thereafter (or such other time period as may be agreed to by and among the
Borrower, the Administrative Agent and the Banks); provided, however, that:

 

(a)           any Interest Period for a Borrowing of Base Rate Loans that
otherwise would end after the Termination Date shall end on the Termination
Date;

 

(b)           for any Borrowing of Eurodollar Loans, the Borrower may not select
an Interest Period that extends beyond the Termination Date;

 

(c)           whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(d)           for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the

 

18

--------------------------------------------------------------------------------


 

numerically corresponding day in the next calendar month; provided, however,
that if there is no numerically corresponding day in the month in which such an
Interest Period is to end or if such an Interest Period begins on the last
Business Day of a calendar month, then such Interest Period shall end on the
last Business Day of the calendar month in which such Interest Period is to end.

 

Section 2.7            Maturity of Loans.  Unless an earlier maturity is
provided for hereunder (whether by acceleration or otherwise), all Obligations
(including principal and interest on all outstanding Loans) shall mature and
become due and payable by the Borrower on the Termination Date.

 

Section 2.8            Prepayments.  The Borrower may prepay any Borrowing of
Eurodollar Loans or Base Rate Loans without premium or penalty and in whole or
in part (but, if in part, then (i) in an amount not less than $1,000,000 and
integral multiples of $1,000,000 in excess thereof, and (ii) in an amount such
that the minimum amount required for a Borrowing pursuant to Section 2.4 hereof
remains outstanding) upon irrevocable notice to the Administrative Agent (A) in
the case of any Borrowing of Eurodollar Loans, no later than 2:00 p.m. (New York
time) on the date that is three (3) Business Days’ prior to such prepayment and
(B) in the case of any Borrowing of Base Rate Loans, no later than 2:00
p.m. (New York time) on the date of such prepayment, such prepayment to be made
by the payment of the principal amount to be prepaid and accrued interest
thereon to the date fixed for prepayment.  In the case of Eurodollar Loans, any
amounts owing under Section 2.11 hereof as a result of such prepayment shall be
paid contemporaneously with such prepayment.  The Administrative Agent will
promptly advise each Bank of any such prepayment notice it receives from the
Borrower.  No amount paid or prepaid before the Termination Date may be borrowed
again.

 

Section 2.9            Default Rate.  If any payment of principal or interest on
any Loan, or payment of any other Obligation, is not made when due (whether by
acceleration or otherwise), such principal, interest or other Obligation shall
bear interest (computed on the basis of a year of 360 days and actual days
elapsed or, if based on the rate described in clause (i) of the definition of
Base Rate, on the basis of a year of 365 or 366 days, as applicable, and the
actual number of days elapsed) from the date such payment was due until paid in
full, payable on demand, at a rate per annum equal to:

 

(a)           for any Obligation other than a Eurodollar Loan (including
principal and interest relating to Base Rate Loans and interest on Eurodollar
Loans), the sum of two percent (2.00%) plus the Applicable Margin plus the Base
Rate from time to time in effect; and

 

(b)           for the principal of any Eurodollar Loan, the sum of two percent
(2.00%) plus the rate of interest in effect thereon at the time of such default
until the end of the Interest Period applicable thereto and, thereafter, at a
rate per annum equal to the sum of two percent (2.00%) plus the Applicable
Margin plus the Base Rate from time to time in effect.

 

Section 2.10          The Notes.

 

(a)           The Loans made to the Borrower by each Bank shall, upon the
written request of any such Bank, be evidenced by a single promissory note of
the Borrower issued to such Bank in the form of Exhibit A hereto.  Each such
promissory note is hereinafter referred to as a “Note” and collectively such
promissory notes are referred to as the “Notes.”

 

(b)           Each Bank shall record on its books and records or on a schedule
to its Note (if any) the amount of each Loan advanced, continued, or converted
by it, all payments of principal and interest and the principal balance from
time to time outstanding thereon, the type of such Loan, and, for any Eurodollar
Loan, the Interest Period and the interest rate applicable thereto.  The record
thereof, whether shown on such books and records of a Bank or on a schedule to
any

 

19

--------------------------------------------------------------------------------


 

Note, shall be prima facie evidence of the same; provided, however, that the
failure of any Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of the Borrower to
repay all Loans made hereunder together with accrued interest thereon.  At the
written request of any Bank and upon such Bank tendering to the Borrower the
Note to be replaced, the Borrower shall furnish a new Note to such Bank to
replace any outstanding Note, and at such time the first notation appearing on a
schedule on the reverse side of, or attached to, such Note shall set forth the
aggregate unpaid principal amount of all Loans, if any, then outstanding
thereon.

 

Section 2.11          Funding Indemnity.  If any Bank shall incur any loss, cost
or expense (including, without limitation, any loss, cost or expense (excluding
loss of margin) incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Bank to fund or maintain any Eurodollar
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to such Bank) as a result of:

 

(a)           any payment (whether by acceleration or otherwise), prepayment or
conversion of a Eurodollar Loan on a date other than the last day of its
Interest Period,

 

(b)           any failure (because of a failure to meet the conditions of
Section 6 hereof or otherwise) by the Borrower to borrow or continue a
Eurodollar Loan, or to convert a Base Rate Loan into a Eurodollar Loan, on the
date specified in a notice given pursuant to Section 2.5(a) hereof or
established pursuant to Section 2.5(c) hereof,

 

(c)           any failure by the Borrower to make any payment or prepayment of
principal on any Eurodollar Loan when due (whether by acceleration or
otherwise), or

 

(d)           any acceleration of the maturity of a Eurodollar Loan as a result
of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Bank, the Borrower shall pay to such Bank such
amount as will reimburse such Bank for such loss, cost or expense.  If any Bank
makes such a claim for compensation, it shall provide to the Borrower, with a
copy to the Administrative Agent, a certificate executed by an officer of such
Bank setting forth the amount of such loss, cost or expense in reasonable detail
(including an explanation of the basis for and the computation of such loss,
cost or expense) and the amounts shown on such certificate if reasonably
calculated shall be prima facie evidence of the amount of such loss, cost or
expense.

 

Section 2.12          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Bank holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Bank.

 

Section 2.13          Reserved.

 

20

--------------------------------------------------------------------------------


 

Section 2.14          Defaulting Banks.  Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then any
amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to this Agreement) shall,
in lieu of being distributed to such Defaulting Bank, subject to any applicable
requirements of law, be applied (i) first, to the payment of any amounts owing
by such Defaulting Bank to the Administrative Agent hereunder, and (ii) second,
to such Defaulting Bank, or, in each case, as otherwise directed by a court of
competent jurisdiction.

 

Notwithstanding anything set forth herein to the contrary, a Defaulting Bank
shall not have any voting or consent rights under or with respect to any Credit
Documents or constitute a “Bank” for any voting or consent rights under or with
respect to any Credit Document, in any matter requiring the consent of Required
Banks.   Moreover, for the purposes of determining Required Banks and the Loans
held, Defaulting Banks shall be excluded from the total Loans outstanding.  For
purposes of clarification, a Defaulting Bank shall not lose its right to vote
with respect to matters set forth in clauses (i) and (ii) of Section 11.11
hereof.

 

SECTION 3.                            FEES.

 

Section 3.1            Fees.

 

(a)           Administrative Fees. The Borrower shall pay to the Administrative
Agent for the account of the Administrative Agent (and no other persons) the
fees agreed to among the Administrative Agent and the Borrower in the respective
Fee Letter otherwise agreed in writing among them; provided, however, that,
notwithstanding anything to the contrary in the respective Fee Letter, solely
with respect to the administration fee to be paid to the Administrative Agent on
the Effective Date, such administration fee shall be reduced by an amount equal
to the product of (a) the quotient obtained by dividing (i) the annual aggregate
administration fee set forth in such Fee Letter by (ii) 365 and (b) the number
of days from (and including) the Effective Date to (and including) April 12,
2017.

 

(b)           Fee Calculations.  All fees payable under this Agreement shall be
payable in U.S. Dollars and shall be computed on the basis of a year of 360
days, for the actual number of days elapsed.  All determinations of the amount
of fees owing hereunder (and the components thereof) shall be made by the
Administrative Agent and shall be prima facie evidence of the amount of such
fee, absent manifest error.

 

SECTION 4.                            PLACE AND APPLICATION OF PAYMENTS.

 

Section 4.1            Place and Application of Payments.  All payments of
principal of and interest on the Loans, and of all other Obligations and other
amounts payable by the Borrower under the Credit Documents, shall be made by the
Borrower in U.S. Dollars to the Administrative Agent   by no later than 2:00
p.m. (New York time) on the due date thereof at the principal office of the
Administrative Agent pursuant to the payment instructions set forth on Part A of
Schedule 4 hereto (or such other location in the, United States as the
Administrative Agent may designate to the Borrower), for the benefit of the
Person or Persons entitled thereto.  Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day.  All such payments shall be made free and clear of, and without deduction
for, any set-off, defense, counterclaim, levy, or any other deduction of any
kind in immediately available funds at the place of payment.  The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest on Loans or applicable fees ratably to the
Banks and like funds relating to the payment of any other amount

 

21

--------------------------------------------------------------------------------


 

payable to any Person to such Person, in each case to be applied in accordance
with the terms of this Agreement.

 

SECTION 5.                            REPRESENTATIONS AND WARRANTIES.

 

The Borrower hereby represents and warrants to each Bank as to itself and, where
the following representations and warranties apply to its Subsidiaries, as to
each Subsidiary of the Borrower, as follows:

 

Section 5.1            Corporate Organization and Authority.  The Borrower is
duly organized and existing in good standing under the laws of the state of
South Dakota; has all necessary corporate power to carry on its present
business; and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the Property owned or leased by it makes such licensing, qualification or
good standing necessary and in which the failure to be so licensed, qualified or
in good standing would have a Material Adverse Effect.

 

Section 5.2            Subsidiaries.  Schedule 5.2 (as updated from time to time
pursuant to Section 7.1 hereof) hereto identifies each Subsidiary of the
Borrower, the jurisdiction of organization, the percentage of issued and
outstanding equity securities owned by the Borrower and its Subsidiaries and, if
such percentage is not one hundred percent (100%) (excluding directors’
qualifying shares as required by law), a description of each class of its equity
securities and the number of securities issued and outstanding.  Each Subsidiary
is duly organized and existing in good standing under the laws of the
jurisdiction of its organization, has all necessary corporate or equivalent
power to carry on its present business, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business
transacted by it or the nature of the Property owned or leased by it makes such
licensing or qualification necessary and in which the failure to be so licensed
or qualified would have a Material Adverse Effect.  All of the issued and
outstanding securities of each Subsidiary owned directly or indirectly by the
Borrower are validly issued and outstanding and fully paid and nonassessable
except as set forth on Schedule 5.2 hereto.  All such securities owned by the
Borrower are owned beneficially, and of record, free of any Lien, except as
permitted in Section 7.9 hereof.

 

Section 5.3            Corporate Authority and Validity of Obligations.  The
Borrower has full right and authority to enter into this Agreement and the other
Credit Documents to which it is a party, to make the borrowings herein provided
for, to issue its Notes in evidence thereof and to perform all of its
obligations under the Credit Documents to which the Borrower is a party.  Each
Credit Document to which the Borrower is a party has been duly authorized,
executed and delivered by the Borrower and constitutes valid and binding
obligations of the Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law). 
No Credit Document, nor the performance or observance by the Borrower of any of
the matters or things therein provided for, contravenes any provision of law or
any charter or by-law provision of the Borrower or any material Contractual
Obligation of or affecting the Borrower or any of the Borrower’s Properties or
results in or requires the creation or imposition of any Lien on any of the
Properties or revenues of the Borrower.

 

Section 5.4            Financial Statements.  All financial statements
heretofore delivered to the Banks showing historical performance of the Borrower
for the Borrower’s fiscal years ending on or before December 31, 2015 have been
prepared in accordance with generally accepted accounting principles applied on
a basis consistent, except as otherwise noted therein, with that of the previous
fiscal year.  The unaudited balance sheet and income statements for the
six-month period ended June 30, 2016 have been prepared in accordance with
generally accepted accounting principles applicable to interim financial

 

22

--------------------------------------------------------------------------------


 

statements applied on a basis consistent, except as otherwise noted therein,
with the previous same fiscal period of the Borrower in the prior fiscal year
(subject to normal year-end adjustments).  Each of such financial statements
fairly presents on a consolidated basis the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and the results of operations for
the periods covered thereby.  The Borrower and its Subsidiaries have no material
contingent liabilities other than those disclosed in such financial statements
referred to in this Section 5.4 or in comments or footnotes thereto, or in any
report supplementary thereto, heretofore furnished to the Banks.  Since
December 31, 2015, there has been no event or series of events which has
resulted in, or reasonably could be expected to result in, a Material Adverse
Effect.

 

Section 5.5            No Litigation.      Except as disclosed on Schedule 5.5
hereto, there is no litigation or governmental proceeding pending, or to the
knowledge of the Borrower, threatened, against the Borrower or any Subsidiary of
the Borrower, in which there is a reasonable possibility of an adverse decision
which, if adversely determined, could (individually or in the aggregate) have a
Material Adverse Effect.

 

Section 5.6            Taxes.  The Borrower and its Subsidiaries have timely
filed all United States federal tax returns, and all other foreign, state, local
and other tax returns, required to be filed and have timely paid all taxes due
from the Borrower and its Subsidiaries (whether or not pursuant to such returns
or pursuant to any assessment received by the Borrower or any Subsidiary of the
Borrower), except such taxes, if any, as are being contested in good faith and
for which adequate reserves have been provided.  No notices of tax liens have
been filed, other than such notices in respect of any tax liens that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and no claims are being asserted concerning any such
taxes, which liens or claims are material to the financial condition of the
Borrower or any of its Subsidiaries (individually or in the aggregate).  The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
for any taxes or other governmental charges are adequate and in conformance with
GAAP.

 

Section 5.7            Approvals.  No authorization, consent, approval, license,
exemption, filing or registration with any court or governmental department,
agency or instrumentality which have not already been obtained, nor any approval
or consent of the stockholders of the Borrower or any Subsidiary of the Borrower
or from any other Person, is necessary to the valid execution, delivery or
performance by the Borrower or any Subsidiary of the Borrower of any Credit
Document to which it is a party.

 

Section 5.8            ERISA.  With respect to each Plan, the Borrower and each
other member of the Controlled Group has fulfilled its obligations under the
minimum funding standards of and is in compliance in all material respects with
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
with the Code to the extent applicable to it. The Borrower and each other member
of the Controlled Group has made all contribution to each Multiemployer Plan
when due. The Borrower and each other member of the Controlled Group has not
incurred any liability to the Pension Benefit Guaranty Corporation (“PBGC”), a
Plan or a Multiemployer Plan under Title IV of ERISA other than (a) a liability
incurred in the ordinary course of business related to the ongoing funding
requirements of a Plan or Multiemployer Plan or (b) a liability to the PBGC for
premiums under Section 4007 of ERISA.  Neither the Borrower nor any Subsidiary
of the Borrower has any contingent liabilities for any post-retirement benefits
under a Welfare Plan, and other than (i) liability for continuation coverage
described in Part 6 of Title I of ERISA and Section 4980B of the Code or similar
state statute and (ii) additional liabilities that could not (individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect.

 

23

--------------------------------------------------------------------------------


 

Section 5.9                                    Government Regulation.  Neither
the Borrower nor any Subsidiary of the Borrower is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

Section 5.10                             Margin Stock; Use of Proceeds.  Neither
the Borrower nor any Subsidiary of the Borrower is engaged principally, or as
one of its primary activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (“margin stock” to have the same
meaning herein as in Regulation U of the Board of Governors of the Federal
Reserve System).  The proceeds of the Loans in part re-evidence borrowings under
the Existing Credit Agreement. Any proceeds of the Loans in excess of the
borrowings under the Existing Credit Agreement are to be used to repay other
indebtedness of the Borrower and its Subsidiaries and for general corporate
purposes of the Borrower and its Subsidiaries. The Borrower will not use the
proceeds of any Loan in a manner that violates any provision of Regulation U or
X of the Board of Governors of the Federal Reserve System.

 

Section 5.11                             Compliance with Laws.

 

The Borrower and each of its Subsidiaries is in compliance with all applicable
laws, regulations, ordinances and orders of any governmental or judicial
authorities except for any such law, regulation, ordinance or order which, the
failure to comply therewith, could not reasonably expected to have a Material
Adverse Effect.

 

Section 5.12                             Ownership of Property; Liens.  The
Borrower and each Subsidiary of the Borrower has good title to or valid
leasehold interests in all its Property necessary for the Borrower and its
Subsidiaries to conduct its respective business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  None of the Borrower’s or any Subsidiary’s
Property is subject to any Lien, except as permitted in Section 7.9 hereof.

 

Section 5.13                             [Reserved].

 

Section 5.14                             Full Disclosure.  All information
heretofore furnished by the Borrower to the Administrative Agent or any Bank for
purposes of or in connection with the Credit Documents or any transaction
contemplated thereby is, and all such information hereafter furnished by the
Borrower to the Administrative Agent or any Bank will be, true and accurate in
all material respects and not misleading; provided that with respect to any
projected financial information the Borrower represents only that such
information was prepared in good faith upon reasonable assumptions.

 

Section 5.15                             [Reserved].

 

Section 5.16                             Sanctions Laws and Regulations.  None
of the Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees or, to the knowledge of the Borrower, any Affiliates of
the Borrower or its Subsidiaries or any agent of the Borrower or any of its
Subsidiaries that will act in any capacity in connection with this Agreement or
benefit from the credit facility established hereby, is a Designated Person. The
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Sanctions Laws and Regulations in all material respects. No Borrowing, use of
proceeds or other Transactions will violate any Sanctions Laws and Regulations.

 

Section 5.17                             EEA Financial Institution.  The
Borrower is not an EEA Financial Institution.

 

24

--------------------------------------------------------------------------------


 

SECTION 6.                            CONDITIONS PRECEDENT.

 

The obligation of each Bank to effect a Borrowing shall be subject to the
following conditions precedent:

 

Section 6.1                                    Initial Credit Event.  On or
before the Effective Date:

 

(a)                                 The Administrative Agent shall have received
for each Bank the favorable written opinion of (i) Faegre Baker Daniels LLP,
counsel to the Borrower and (ii) General Counsel to the Borrower; provided,
either such opinion shall include a legal opinion to the effect that the
Borrower has obtained all necessary approvals under PUHCA in connection with its
obligations under the Credit Documents, and such other related matters as the
Administrative Agent may reasonably request;

 

(b)                                 The Administrative Agent shall have received
for each Bank copies of the Borrower’s (i) Articles of Incorporation, together
with all amendments and (ii) bylaws (or comparable constituent documents) and
any amendments thereto, certified in each instance by its Secretary or an
Assistant Secretary;

 

(c)                                  The Administrative Agent shall have
received for each Bank satisfactory evidence that the Borrower’s Board of
Directors has authorized the execution and delivery of the Credit Documents and
the consummation of the transactions contemplated thereby together with specimen
signatures of the persons authorized to execute such documents on the Borrower’s
behalf, all certified in each instance by its Secretary or Assistant Secretary;

 

(d)                                 The Administrative Agent shall have received
for each Bank which has requested same such Bank’s duly executed Note of the
Borrower dated the date hereof and otherwise in compliance with the provisions
of Section 2.10(a) hereof;

 

(e)                                  The Administrative Agent shall have
received a duly executed set of the Credit Documents;

 

(f)                                   All legal matters incident to the
execution and delivery of the Credit Documents shall be satisfactory to the
Banks;

 

(g)                                  The Administrative Agent shall have
received a duly executed Compliance Certificate containing financial information
as of June 30, 2016 (stating a Consolidated Indebtedness to Capitalization Ratio
in accordance with Section 7.17 hereof);

 

(h)                                 During the period from December 31, 2015 to
the Effective Date, neither the Borrower nor any of its Subsidiaries shall have
issued, incurred, assumed, created, become liable for, contingently or
otherwise, any material Indebtedness other than $250 million 2.500% Senior Notes
due 2019 and $300 million 3.950% Senior Notes due 2026 issued on January 13,
2016 pursuant to that certain Indenture, dated May 21, 2003, between the
Borrower and Wells Fargo Bank, National Association, as trustee (as amended and
supplemented from time to time);

 

(i)                                     The Borrower shall have provided to the
Administrative Agent a certificate stating that the conditions precedent set
forth in this Section 6.1 and Sections 6.2(b) and (c) hereof have been
satisfied;

 

25

--------------------------------------------------------------------------------


 

(j)                                    The Borrower shall have paid to the
Administrative Agent for the benefit of each Bank the applicable fees for
providing their respective Commitments under this Agreement;

 

(k)                                 The Administrative Agent shall have received
satisfactory evidence of the refinancing of that certain Revolving Credit
Agreement, dated as of May 29, 2014, by and among the Borrower, the financial
institutions party thereto and US Bank, as administrative agent, on terms and
conditions reasonably acceptable to the Arrangers

 

(l)                                     The Administrative Agent shall have
received evidence reasonably satisfactory to it that the Existing Credit
Agreement shall have been terminated and cancelled and all indebtedness
(including interest and fees and other obligations) thereunder shall have been
fully repaid (except to the extent being so repaid with the initial Loans
hereunder); and

 

(m)                             The Administrative Agent shall have received
such other documents and information as it may reasonably request.

 

Section 6.2                                    All Credit Events.  As of the
time of the Credit Event hereunder:

 

(a)                                 In the case of a Borrowing, the
Administrative Agent shall have received the notice required by Section 2.5
hereof;

 

(b)                                 Each of the representations and warranties
set forth in Section 5 hereof (except with respect to representations contained
in the first sentence of Section 5.2 hereof which are untrue as the result of
information on Schedule 5.2 which has not yet been required to be updated
pursuant to Section 7.6(c) hereof) shall be and remain true and correct in all
material respects (unless such representation or warranty is already qualified
with respect to materiality, in which case it shall be and remain true and
correct in all respects) as of said time, except that if any such representation
or warranty relates solely to an earlier date it need only remain true in all
material respects (unless such representation or warranty is already qualified
with respect to materiality, in which case it shall be and remain true and
correct in all respects) as of such date; and

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing or would occur as a result of such Credit Event.

 

Each request for a Credit Event shall be deemed to be a representation and
warranty by the Borrower on the date of such Credit Event as to the facts
specified in paragraphs (b) and (c) of this Section 6.2.

 

SECTION 7.                            COVENANTS.

 

The Borrower covenants and agrees that, so long as any Note or Loan is
outstanding hereunder, except to the extent compliance in any case is waived in
writing by the Required Banks:

 

Section 7.1                                    Corporate Existence;
Subsidiaries.  The Borrower shall, and shall cause each of its Subsidiaries to,
preserve and maintain its corporate existence, subject to the provisions of
Section 7.12 hereof.  Together with any financial statements delivered pursuant
to Section 7.6 hereof, the Borrower shall deliver an updated Schedule 5.2 to
reflect any changes from the existing Schedule 5.2.

 

Section 7.2                                    Maintenance.  The Borrower will
maintain, preserve and keep its plants, Properties and equipment necessary to
the proper conduct of its business in reasonably good repair, working order and
condition and will from time to time make all reasonably necessary repairs,
renewals,

 

26

--------------------------------------------------------------------------------


 

replacements, additions and betterments thereto so that at all times such
plants, Properties and equipment shall be reasonably preserved and maintained,
and the Borrower will cause each of its Subsidiaries to do so in respect of
Property owned or used by it; provided, however, that nothing in this
Section 7.2 shall prevent the Borrower or a Subsidiary of the Borrower from
discontinuing the operation or maintenance of any such Properties if such
discontinuance could not reasonably be expected to have a Material Adverse
Effect and is, in the judgment of the Borrower, desirable in the conduct of its
business or the business of its Subsidiaries.

 

Section 7.3                                    Taxes.  The Borrower will duly
pay and discharge, and will cause each of its Subsidiaries duly to pay and
discharge, all taxes, rates, assessments, fees and governmental charges upon or
against it or against its Properties, in each case before the same becomes
delinquent and before penalties accrue thereon, unless and to the extent that
the same is being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor on the books of the
Borrower, except where such failure to pay and discharge such taxes, rates,
assessments, fees and charges could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 7.4                                    ERISA.  The Borrower will, and
will cause each of its Subsidiaries to, promptly pay and discharge all
obligations and liabilities arising under ERISA of a character which, if unpaid
or unperformed, might result in the imposition of a Lien against any of its
properties or assets and will promptly notify the Administrative Agent of
(i) the occurrence of any reportable event (as defined in ERISA) affecting a
Plan, other than any such event of which the PBGC has waived notice by
regulation, (ii) receipt of any notice from PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor, (iii) the
Borrower’s or any of its Subsidiaries’ intention to completely or partially
terminate any Plan, (iv) with respect to any Multiemployer Plan, the filing of a
notice of reorganization, insolvency or termination under Section 4041 of ERISA,
(v) with respect to any Multiemployer Plan, its or any of its Subsidiaries’
intention to completely or partially withdraw from the Multiemployer Plan,
(vi) the failure of a Plan, Multiemployer Plan or related trust intended to
qualify for tax exempt status under Section 401(a) or 501 of the Code to qualify
thereunder, and (vii) the occurrence of any event affecting any Plan or
Multiemployer Plan which could result in the incurrence by the Borrower or any
of its Subsidiaries of any material liability, fine or penalty, or any material
increase in the contingent liability of the Borrower or any of its Subsidiaries
under any post-retirement Welfare Plan benefit. The Administrative Agent will
promptly distribute to each Bank any notice it receives from the Borrower
pursuant to this Section 7.4.

 

Section 7.5                                    Insurance.  The Borrower will
insure, and keep insured, and will cause each of its Subsidiaries to insure, and
keep insured, with good and responsible insurance companies, all insurable
Property owned by it of a character usually insured by companies similarly
situated and operating like Property.  To the extent usually insured by
companies similarly situated and conducting similar businesses, the Borrower
will also insure, and cause each of its Subsidiaries to insure, employers’ and
public and product liability risks with good and responsible insurance
companies.  The Borrower will, upon request of any Bank, furnish to such Bank a
summary setting forth the nature and extent of the insurance maintained pursuant
to this Section 7.5.

 

Section 7.6                                    Financial Reports and Other
Information.

 

(a)                                 The Borrower will maintain a system of
accounting in accordance with GAAP and will furnish to the Banks and their
respective duly authorized representatives such information respecting the
business and financial condition of the Borrower and its Subsidiaries as any
Bank may reasonably request; and without any request, the Borrower shall deliver
to the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent, which in turn will deliver to each Bank, in form and
detail satisfactory to the Administrative Agent, each of the following:

 

(i)                                     within 90 days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending December 31,
2016, a copy of the Borrower’s financial statements for such fiscal year,
including the consolidated balance sheet of the Borrower and its Subsidiaries
for such year and the related statements of income and statements of cash flow,
each as certified by independent public accountants of recognized national
standing selected by the Borrower in accordance with GAAP with such accountants’
opinion to the effect that the financial statements have been prepared in
accordance with GAAP and present fairly in all material respects in accordance
with GAAP the consolidated financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances, provided
that such opinion shall not contain a “going concern” or like qualification or
exception or a qualification arising out of the scope of the audit, and
provided, further, that if the Borrower publicly files with the SEC its annual
report on Form 10-K for the applicable annual period, and such annual report
contains the financial statements and accountants’ certifications, opinions and
statements described above, the Borrower may satisfy the requirements of this
Section 7.6(a)(i) by such filing, subject to Section 7.6(b) hereof.  Together
with such information the Borrower shall provide to the Administrative Agent
such consolidating information as may be necessary for the Banks to determine
the Borrower’s compliance with Section 7.17 hereof;

 

(ii)                                  within 60 days after the end of each of
the first three quarterly fiscal periods of each fiscal year of the Borrower,
commencing with the fiscal quarter ending September 30, 2016, a consolidated
unaudited balance sheet of the Borrower and its Subsidiaries, and the related
statements of income and statements of cash flow, as of the close of such
period, all of the foregoing prepared by the Borrower in reasonable detail in
accordance with GAAP and certified by the Borrower’s chief executive officer,
chief financial officer, corporate controller or treasurer as fairly presenting
the financial condition as at the dates thereof and the results of operations
for the periods covered thereby, provided that if the Borrower publicly files
with the SEC a Form 10-Q for the applicable quarterly period, and such quarterly
report contains the financial statements and certifications described above, the
Borrower may satisfy the requirements of this Section 7.6(a)(ii) by such filing,
subject to Section 7.6(b) hereof.   Together with such information the Borrower
shall provide to the Administrative Agent such consolidating information as may
be necessary for the Banks to determine the Borrower’s compliance with
Section 7.17 hereof;

 

(iii)                               within the period provided in subsection
(i) above, the written statement of the accountants who certified the audit
report thereby required consistent with past practices that in the course of
their audit they have obtained no knowledge of certain Defaults or Events of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof; and

 

28

--------------------------------------------------------------------------------


 

(iv)                              promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports the Borrower or
any of its non Wholly-Owned Subsidiaries that are Material Subsidiaries sends to
its (or their, as applicable) shareholders, and subject to
Section 7.6(b) hereof, copies of all other regular, periodic and special reports
and all registration statements the Borrower or any of its Subsidiaries file
with the SEC or any successor thereto, or with any national securities
exchanges.

 

(b)                                 Any financial statement, report or
registration statement required to be furnished pursuant to Section 7.6(a)(i),
(ii) or (iv) hereof shall be deemed to have been furnished on the date on which
the Administrative Agent receives notice that the Borrower has filed such
financial statement, report or registration statement with the SEC and it is
available on the EDGAR website on the Internet at www.sec.gov or any successor
government website that is freely and readily available to the Administrative
Agent and the Banks without charge; provided that the Borrower shall give notice
of any such filing to the Administrative Agent (which shall then give notice of
any such filing to the Banks).  Notwithstanding the foregoing, the Borrower
shall deliver paper copies of any such financial statement, report or
registration statement to the Administrative Agent if the Administrative Agent
requests the Borrower to furnish such paper copies until written notice to cease
delivering such paper copies is given by the Administrative Agent.

 

(c)                                  Each financial statement furnished to the
Administrative Agent pursuant to Section 7.6(a)(i) or (ii) hereof shall be
accompanied by (A) a written certificate signed by the Borrower’s chief
executive officer, chief financial officer, corporate controller or treasurer to
the effect that (i) no Default or Event of Default has occurred during the
period covered by such statements or, if any such Default or Event of Default
has occurred during such period, setting forth a description of such Default or
Event of Default and specifying the action, if any, taken by the Borrower to
remedy the same, (ii) the representations and warranties contained in Section 5
hereof are true and correct in all material respects as though made on the date
of such certificate (other than those made solely as of an earlier date, which
need only remain true as of such date), except as otherwise described therein,
(B) a Compliance Certificate in the form of Exhibit B hereto showing the
Borrower’s compliance with the covenant set forth in Section 7.17 hereof, and
(C) a reasonably detailed description of any material change in any of the
material information set forth on Schedules 5.2 and 5.5 since the date of the
last certificate delivered pursuant to clause (A) above.

 

(d)                                 The Borrower will promptly (and in any event
within three (3) Business Days after an officer of the Borrower has knowledge
thereof) give notice to the Administrative Agent and each Bank:

 

(i)                                     of the occurrence of any Default or
Event of Default;

 

(ii)                                  any event or condition which could
reasonably be expected to have a Material Adverse Effect;

 

(iii)                               of any event that would cause the
representations and warranties set forth in Section 5.5 or Section 5.11 hereof
to be untrue;

 

(iv)                              of the entering into of any Long-Term
Guaranties, and the Borrower shall promptly provide the Administrative Agent
with a copy of any such Guarantee and any modification to such Guarantee; and

 

29

--------------------------------------------------------------------------------


 

(v)                                 promptly, but within five (5) days after
such change, written notice to the Administrative Agent of each change to the
Reference Rating.

 

Section 7.7                                    Bank Inspection Rights.  For
purposes of confirming compliance with the Credit Documents or after the
occurrence and during the continuance of an Event of Default, upon reasonable
notice from the Administrative Agent or the Required Banks, the Borrower will,
at the Borrower’s expense, permit such Banks (and such Persons as any Bank may
designate) during normal business hours to visit and inspect, under the
Borrower’s guidance, any of the Properties of the Borrower or any of its
Subsidiaries, to examine all of their books of account, records, reports and
other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and with their independent public accountants (and by this provision
the Borrower authorizes such accountants to discuss with the Banks (and such
Persons as any Bank may designate) the finances and affairs of the Borrower and
its Subsidiaries) all at such reasonable times and as often as may be reasonably
requested; provided, however, that except upon the occurrence and during the
continuation of any Default or Event of Default, not more than one such visit
and inspection may be conducted each calendar quarter.

 

Section 7.8                                    Conduct of Business.  Neither the
Borrower nor any Subsidiary of the Borrower will engage in any line of business
other than business activities in the field of (i) cogeneration and related
thermal uses, (ii) energy production, (iii) energy development, (iv) energy
recovery, (v) utility ownership, operation and management, including the
provision of services reasonably ancillary thereto, such as gas services and
call centers, (vi) demand side management services, (vii) management of
investment funds which invest in energy related businesses and investments in
such funds, (viii) hedging (but not speculative activities relating to any of
the foregoing lines of business described in clauses (i) through (viii)),
(ix) telecommunications, (x) management and operating services related to any of
the foregoing lines of business, and (xi) other businesses not described in the
foregoing so long as the Investments and expenses made in such other businesses
does not exceed $50,000,000.

 

Section 7.9                                    Liens.  The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, permit to exist
or to be incurred any Lien of any kind on any Property owned by the Borrower or
any Subsidiary of the Borrower; provided, however, that this Section 7.9 shall
not apply to or operate to prevent:

 

(a)                                 Liens arising by operation of law in respect
of Property of the Borrower or any of its Subsidiaries which are incurred in the
ordinary course of business which do not in the aggregate materially detract
from the value of such Property or materially impair the use thereof in the
operation of the business of the Borrower or any of its Subsidiaries;

 

(b)                                 Liens securing (i) Non-Recourse Indebtedness
of any Subsidiary of the Borrower or (ii) the obligations of a Project Finance
Subsidiary under a power purchase agreement or under Non-Recourse Indebtedness
of such Project Finance Subsidiary, provided that in the case of clause
(i) above any such Lien is limited to the Property being financed or refinanced
by such Non-Recourse Indebtedness and the stock (or similar equity interest) of
the Subsidiary which incurred such Non-Recourse Indebtedness, and in the case of
clause (ii) above any such Lien is limited to the Property and the stock (or
similar equity interest) of such Subsidiary or Project Finance Subsidiary, as
applicable;

 

(c)                                  Liens for taxes or assessments or other
government charges or levies on the Borrower or any Subsidiary of the Borrower
or their respective Properties which are being contested in good faith by
appropriate proceedings and for which reserves in conformity with GAAP have been
provided on the books of the Borrower; provided that the aggregate amount of

 

30

--------------------------------------------------------------------------------


 

liabilities (including interest and penalties, if any) of the Borrower and its
Subsidiaries secured by such Liens shall not exceed $50,000,000 at any one time
outstanding;

 

(d)                                 Liens arising out of judgments or awards
against the Borrower or any Subsidiary of the Borrower, or in connection with
surety or appeal bonds in connection with bonding such judgments or awards, the
time for appeal from which or petition for rehearing of which shall not have
expired or with respect to which the Borrower or such Subsidiary shall be
prosecuting an appeal or proceeding for review, and with respect to which it
shall have obtained a stay of execution pending such appeal or proceeding for
review; provided that the aggregate amount of liabilities (including interest
and penalties, if any) of the Borrower and its Subsidiaries secured by such
Liens shall not exceed $50,000,000 at any one time outstanding;

 

(e)                                  Survey exceptions or encumbrances,
easements or reservations, or rights of others for rights-of-way, utilities and
other similar purposes, or zoning or other restrictions as to the use of real
properties which are necessary for the conduct of the activities of the Borrower
and any Subsidiary of the Borrower or which customarily exist on properties of
corporations engaged in similar activities and similarly situated and which do
not in any event materially impair their use in the operation of the business of
the Borrower or any Subsidiary of the Borrower;

 

(f)                                   Liens existing on the date hereof and
listed on Schedule 7.9 hereto;

 

(g)                                  Liens securing (i) Indebtedness evidencing
the deferred purchase price of newly acquired property or incurred to finance
the acquisition of personal property of the Borrower or a Subsidiary of the
Borrower used in the ordinary course of business of the Borrower or a Subsidiary
of the Borrower, so long as such Liens are limited to the property being
financed or acquired and proceeds thereof, (ii) Capitalized Lease Obligations,
so long as such Liens are limited to the property subject to the related Capital
Lease and proceeds thereof, and (iii) the performance of tenders, statutory
obligations, bids, leases or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on performance bonds; provided, that such Liens shall only be permitted to the
extent the aggregate amount of Indebtedness and other obligations secured by all
such Liens does not exceed five percent (5%) of Consolidated Assets as reflected
on the most recent balance sheet delivered by the Borrower pursuant to
Section 7.6 hereof;

 

(h)                                 Liens in favor of carriers, warehousemen,
mechanics, materialmen and landlords granted in the ordinary course of business
for amounts not overdue or being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

 

(i)                                     Liens incurred or deposits made in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits;

 

(j)                                    Liens relating to synthetic lease
arrangements of the Borrower or a Subsidiary of the Borrower, provided that
(i) such Lien is limited to the Property being leased, and (ii) to the extent
the lessor or any other Person has recourse to the Borrower, any Subsidiary or
any of their Property (other than the Property being so leased), through a
Guarantee (including a residual guarantee) or otherwise, such Lien shall be
permitted if the Borrower has included the recourse portion of such obligations
as Indebtedness for all purposes (including financial covenant calculations)
under the Credit Documents;

 

31

--------------------------------------------------------------------------------


 

(k)                                 Reserved;

 

(l)                                     Liens securing Indebtedness issued
pursuant to (i) that certain Restated and Amended Indenture of Mortgage and Deed
of Trust dated as of September 1, 1999 between BHP and The Bank of New York
Mellon (as successor to JPMorgan Chase Bank), as trustee (and any successor
trustee thereunder), together with all amendments and supplemental indentures
thereto, (ii) the CLF&P Indenture, together with all amendments and supplemental
indentures thereto, and (iii) Indebtedness constituting first mortgage bonds
that is issued or incurred by Black Hills Utility Holdings, Inc. or any of its
direct or indirect Subsidiaries to finance the design, permitting, construction,
ownership, operation or maintenance of utility properties which does not mature
prior to the Termination Date, as extended from time to time in accordance with
the terms hereof, and is not in excess of an amount equal to fifty percent (50%)
of the net book value of the property, plant and equipment of Black Hills
Utility Holdings, Inc. (as reported in the most recent quarterly financial
statements which were prepared in accordance with GAAP); provided, the Borrower
shall promptly provide the Administrative Agent with a copy of any documentation
evidencing such Indebtedness in excess of $25,000,000 and any modification to
such Indebtedness;

 

(m)                             Any extension, renewal or replacement (or
successive extensions, renewals or replacements) in whole or in part of any Lien
referred to in the foregoing paragraphs (a) through (j), inclusive, provided,
however, that the principal amount of Indebtedness secured thereby shall not
exceed the principal amount of Indebtedness so secured at the time of such
extension, renewal or replacement, and that such extension, renewal or
replacement shall be limited to the Property which was subject to the Lien so
extended, renewed or replaced or in the case of a Project Finance Subsidiary,
all of the assets of such Project Finance Subsidiary;

 

(n)                                 Liens (i) of a collecting bank arising under
the UCC on items in the course of collection, (ii) in favor of a banking
institution arising as a matter of law, or which arise under the documents
governing the deposit relationship, encumbering deposits (including the right of
set-off, charge-back rights, and refund rights) and which are within the general
parameters customary in the banking industry, or (iii) encumbering customary
deposits and margin deposits and other Liens attaching to brokerage accounts or
arising under or in connection with Derivative Arrangements or Derivative
Obligations, in each case incurred in the ordinary course of business; and

 

(o)                                 Other Liens made in the ordinary course of
business of the Borrower or its Subsidiaries so long as the aggregate amount of
Indebtedness or other obligations secured by such Liens does not exceed, in the
aggregate, ten percent (10%) of Consolidated Assets as reflected on the most
recent balance sheet delivered by the Borrower pursuant to Section 7.6 hereof,
excluding goodwill.

 

provided, that the foregoing paragraphs shall not be deemed under any
circumstance to permit a Lien to exist on any capital stock or other equity
interests of the Material Subsidiaries.

 

Section 7.10                             Use of Proceeds; Regulation U.  The
proceeds of each Borrowing will be used  by the Borrower solely to refinance
(i) borrowings under the Existing Credit Agreement, (ii) borrowings under the
Borrower’s Second Amended and Restated Term Loan Agreement dated as of
February 12, 2016 and (iii) for general corporate purposes of the Borrower and
its Subsidiaries.  The Borrower will not use any part of the proceeds of any of
the Borrowings directly or indirectly to purchase or carry any margin stock (as
defined in Section 5.10 hereof) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

 

32

--------------------------------------------------------------------------------


 

Section 7.11                             [Reserved].

 

Section 7.12                             Mergers, Consolidations, Acquisitions
and Sales of Assets.

 

(a)                                 The Borrower will not, and will not permit
any of its Material Subsidiaries to, consolidate with or be a party to merger
with any other Person or sell, lease or otherwise dispose of all or a
“substantial part” of the assets of the Borrower and its Subsidiaries; provided,
however, that

 

(i)                                     the foregoing shall not prohibit any
sale, lease, transfer or disposition of assets, other than equity interests in
or the assets of BHP and CLF&P,  solely to the extent and so long as (A) such
transaction does not result in a downgrade of the Borrower’s S&P Rating below
BBB- or the Borrower’s Moody’s Rating below Baa3, (B) such transaction is for
cash consideration (or other consideration acceptable to the Required Banks) in
an amount not less than the fair market value of the applicable assets, and
(C) such transaction, when combined with all other such transactions, would not
have a Material Adverse Effect, taken as a whole;

 

(ii)                                  the foregoing shall not prohibit any sale,
lease, transfer or disposition to which the Required Banks have consented, such
consent not to be unreasonably withheld if (A) such transaction does not result
in a downgrade of either the Borrower’s S&P Rating below BBB- or the Borrower’s
Moody’s Rating below Baa3, (B) such transaction is for cash consideration (or
other consideration acceptable to the Required Banks) in an amount not less than
the fair market value of the applicable assets, and (C) such transaction, when
combined with all other such transactions, would not have a Material Adverse
Effect, taken as a whole;

 

(iii)                               any Subsidiary of the Borrower may merge or
consolidate with or into or sell, lease or otherwise convey all or a substantial
part of its assets to the Borrower or any Subsidiary of which the Borrower holds
(directly or indirectly) at least the same percentage equity ownership; provided
that in any such merger or consolidation involving the Borrower, the Borrower
shall be the surviving or continuing corporation;

 

(iv)                              the Borrower and its Subsidiaries may sell
inventory, reserves and electricity in the ordinary course of business;

 

(v)                                 the Borrower and its Subsidiaries may sell
the assets of or equity interest in any Immaterial Subsidiary; provided that the
total assets of such Immaterial Subsidiary, when added to the total assets of
all other Immaterial Subsidiaries sold pursuant to this
Section 7.12(a)(v) during such fiscal year, shall not exceed twenty percent
(20%) of the Consolidated Assets of the Borrower and its Subsidiaries,
determined on a consolidated basis as of the last day of the immediately
preceding fiscal year; and

 

(vi)                              the Borrower may enter into a merger with, or
acquisition of all or substantially all of the capital stock or assets of,
another Person so long as:

 

(A)                               if a merger, the Borrower or such Subsidiary 
is the surviving entity;

 

33

--------------------------------------------------------------------------------


 

(B)                               unless consented to by the Required Banks, no
downgrade in the Borrower’s S&P Rating below BBB- or the Borrower’s Moody’s
Rating below Baa3 would occur as a result of the consummation of such a
transaction;

 

(C)                               if such transaction is an acquisition, the
Board of Directors (or similar governing body) of the Person being acquired has
approved being so acquired; and

 

(D)                               no Default or Event of Default has occurred
and is continuing at the time of, or would occur as a result of, such
transaction.

 

As used in this Section 7.12(a), a sale, lease, transfer or disposition of
assets during any fiscal year shall be deemed to be of a “substantial part” of
the Consolidated Assets of the Borrower and its Subsidiaries if the net book
value of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries during
such fiscal year (other than inventory, reserves and electricity in the ordinary
course of business) exceeds ten percent (10%) of the total assets of the
Borrower and its Subsidiaries, determined on a consolidated basis as of the last
day of the immediately preceding fiscal year.

 

(b)                                 Except as permitted pursuant to
Section 7.12(a) hereof, the Borrower will not sell, transfer or otherwise
dispose of, or permit any of its Subsidiaries to issue, sell, transfer or
otherwise dispose of, any shares of stock of any class (including as “stock” for
purposes of this Section, any warrants, rights or options to purchase or
otherwise acquire stock or other Securities exchangeable for or convertible into
stock) of any Subsidiary of the Borrower, except to the Borrower or a
Wholly-Owned Subsidiary of the Borrower or except for the purpose of qualifying
directors.

 

Section 7.13                             [Reserved].

 

Section 7.14                             [Reserved].

 

Section 7.15                             [Reserved].

 

Section 7.16                             [Reserved].

 

Section 7.17                             Consolidated Indebtedness to
Capitalization Ratio .  The Borrower will not permit the Consolidated
Indebtedness to Capitalization Ratio to exceed (i) 0.70 to 1.00, at the end of
the fiscal quarters ending on September 30, 2016 and December 31, 2016 and
(ii) 0.65 to 1.00, at the end of any fiscal quarter thereafter.

 

Section 7.18                             Dividends and Other Shareholder
Distributions.

 

(a)                                 The Borrower shall not (i) declare or pay
any dividends or make a distribution of any kind (including by redemption or
purchase) on or relating to its outstanding capital stock, or (ii) repay
(directly, through sinking fund payments or otherwise) any Indebtedness or other
obligations owing to a shareholder (other than publicly-traded Indebtedness or
obligations) unless in either circumstance no Default or Event of Default exists
prior to or would result after giving effect to such action.

 

(b)                                 Except (i) to the extent such an encumbrance
or restriction is imposed by PUHCA, the rules and regulations promulgated
thereunder or any order of the SEC issued

 

34

--------------------------------------------------------------------------------


 

pursuant thereto, (ii) as set forth on Schedule 7.18 hereto, or (iii) in
connection with Non-Recourse Indebtedness of a Project Finance Subsidiary, the
Borrower will not, and will not permit any of its Subsidiaries, directly or
indirectly to create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to:  (1) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock owned by the Borrower or any Subsidiary of the
Borrower; (2) pay any Indebtedness owed to the Borrower or any other Subsidiary;
(3) make loans or advances to the Borrower or any other Subsidiary; or
(4) transfer any of its property or assets to the Borrower or any other
Subsidiary.

 

Section 7.19                             [Reserved].

 

Section 7.20                             Transactions with Affiliates.  Except
as is required by PUHCA or the rules and regulations promulgated thereunder, the
Borrower will not, and will not permit any of its Subsidiaries to, enter into or
be a party to any material transaction or arrangement with any Affiliate of such
Person (other than the Borrower), including without limitation, the purchase
from, sale to or exchange of Property with, any merger or consolidation with or
into, or the rendering of any service by or for, any Affiliate, except in the
ordinary course of and pursuant to the reasonable requirements of the Borrower’s
or such Subsidiary’s business and upon terms no less favorable to the Borrower
or such Subsidiary than could be obtained in a similar transaction involving a
third-party.

 

Section 7.21                             Compliance with Laws.  Without limiting
any of the other covenants of the Borrower in this Section 7, the Borrower will,
and will cause each of its Subsidiaries to, conduct its business, and otherwise
be, in compliance with all applicable laws, regulations, ordinances and orders
of any governmental or judicial authorities (including all Environmental and
Health Laws); provided, however, that neither the Borrower nor any Subsidiary of
the Borrower shall be required to comply with any such law, regulation,
ordinance or order if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.22                             Pari-Passu.  The Borrower will at all
times cause the Obligations to rank at least pari passu with all other senior
unsecured Indebtedness of the Borrower.

 

Section 7.23                             Certain Subsidiaries.  Unless pursuant
to Indebtedness which is authorized pursuant to this Agreement, the Borrower
will not, and the Subsidiaries of the Borrower will not, permit any creditor of
a Project Finance Subsidiary to have recourse to the Borrower or any Subsidiary
of the Borrower (other than such Project Finance Subsidiary) or any of their
assets (other than (i) the stock or similar equity interest of the applicable
Subsidiary or any Subsidiary which is an entity whose sole purpose and extent of
business activities is to own the stock or similar equity interest of a Project
Finance Subsidiary and (ii) with respect to a Permitted Derivative Obligation)
other than recourse under Long-Term Guaranties.

 

Section 7.24                             Ratings.  The Borrower will at all
times this Agreement is in effect maintain a S&P Rating and a Moody’s Rating (or
if one or both of such ratings are unavailable, rating(s) from such other
recognized national rating agency or agencies as may be acceptable to the
Administrative Agent and the Required Banks).

 

Section 7.25                             [Reserved].

 

35

--------------------------------------------------------------------------------


 

Section 7.26                             Sanctions Laws and Regulations.

 

(a)                                 The Borrower shall not request any Loans,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
and their respective directors, officers and employees shall not, directly or
indirectly, use the proceeds of the Loans (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) to fund any activities or business of or with any Designated Person, or in
any country, region or territory, that at the time of such funding is the
subject of any sanctions under any Sanctions Laws and Regulations, or (iii) in
any other manner that would result in a violation of any Sanctions Laws and
Regulations by any party to this Agreement.

 

(b)                                 The Borrower shall not knowingly permit any
of the funds or assets of the Borrower that are used to pay any amount due
pursuant to this Agreement to constitute funds obtained from transactions with
or relating to Designated Persons or countries which are the subject of
sanctions under any Sanctions Laws and Regulations.

 

SECTION 8.                            EVENTS OF DEFAULT AND REMEDIES.

 

Section 8.1                                    Events of Default.  Any one or
more of the following shall constitute an Event of Default:

 

(a)                                 (i) default in the payment when due of any
fees, interest or of any other Obligation not covered by clause (ii) below and
such payment default continues for five (5) days or (ii) default in the payment
when due of the principal amount of any Loan;

 

(b)                                 default by the Borrower or any Subsidiary in
the observance or performance of any covenant set forth in Section 7.1 (solely
with respect to the existence of the Borrower), Section 7.6(d)(i), Sections 7.9
through 7.20, and Sections 7.22 through 7.26;

 

(c)                                  default by the Borrower or any Subsidiary
in the observance or performance of any provision hereof or of any other Credit
Document not mentioned in (a) or (b) above, which is not remedied within thirty
(30) days after notice thereof shall have been given to the Borrower by the
Administrative Agent;

 

(d)                                 (i) failure to pay when due Indebtedness in
an aggregate principal amount of $50,000,000 or more of the Borrower or any
Material Subsidiary (other than any such Indebtedness which is Unguaranteed
Non-Recourse Indebtedness) or (ii) default shall occur under one or more
indentures, agreements or other instruments under which any Indebtedness of the
Borrower or any of its Material Subsidiaries in an aggregate principal amount of
$50,000,000 or more, and such default shall continue for a period of time
sufficient to permit the holder or beneficiary of such Indebtedness or a trustee
therefor to cause the acceleration of the maturity of any such Indebtedness or
any mandatory unscheduled prepayment, purchase or funding thereof;

 

(e)                                  any representation or warranty made herein
or in any other Credit  Document by the Borrower or any Subsidiary of the
Borrower, or in any statement or certificate furnished pursuant hereto or
pursuant to any other Credit Document by the Borrower or any Subsidiary of the
Borrower, or in connection with any Credit Document, proves untrue in any
material respect as of the date of the issuance or making, or deemed making or
issuance, thereof;

 

36

--------------------------------------------------------------------------------


 

(f)                                   the Borrower or any Material Subsidiary
shall (i) fail to pay its debts generally as they become due or admit in writing
its inability to pay its debts generally as they become due, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(iv) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it or any analogous action is taken under any other
applicable law relating to bankruptcy or insolvency, (v) take any corporate
action (such as the passage by its board of directors of a resolution) in
furtherance of any matter described in parts (i)-(iv) above, or (vi) fail to
contest in good faith any appointment or proceeding described in
Section 8.1(g) hereof;

 

(g)                                  a custodian, receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any
Material Subsidiary, or any substantial part of any of their Property, or a
proceeding described in Section 8.1(f)(iv) hereof shall be instituted against
the Borrower or any Material Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) days;

 

(h)                                 the Borrower or any Material Subsidiary
shall fail within thirty (30) days to pay, bond or otherwise discharge any
judgment or order for the payment of money in excess of $50,000,000, which is
not stayed on appeal or otherwise being appropriately contested in good faith in
a manner that stays execution thereon;

 

(i)                                     the Borrower or any other member of the
Controlled Group shall (i) fail to pay when due an amount or amounts which it
shall have become liable to the PBGC or to a Plan under Title IV of ERISA, or
(ii) file notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $50,000,000 (collectively, a “Material
Plan”) under Title IV of ERISA, or (iii) take any action with respect to a Plan
that could result in the requirement of the Borrower or any of its Subsidiaries
to furnish a bond to the PBGC or such Plan; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan; or a proceeding shall be instituted
by a fiduciary of any Multiemployer Plan against the Borrower or any other
member of the Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA and
such proceeding shall not have been dismissed within thirty (30) days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or the occurrence of any event with respect to any Plan that could
result in the incurrence by the Borrower or any other member of its Controlled
Group of any material liability, fine or penalty; or any notice from any
Multiemployer Plan that (i) such Multiemployer Plan is in reorganization,
(ii) any such Multiemployer Plan has been funded at a rate less than that
required by the Code and ERISA, (iii) any such Multiemployer Plan is or may be
terminated, or (iv) any such Multiemployer Plan is or may become insolvent;

 

(j)                                    the Borrower or any Subsidiary of the
Borrower or any Person acting on behalf of the Borrower, a Subsidiary or any
governmental authority challenges the validity of any Credit Document or the
Borrower’s or one of its Subsidiary’s obligations thereunder or any Credit
Document ceases to be in full force and effect or is modified other than in
accordance with the terms thereof and hereof;

 

37

--------------------------------------------------------------------------------


 

(k)                                 a Change of Control Event shall have
occurred; or

 

(l)                                     the Borrower shall for any reason cease
to be wholly liable for the full amount of the Obligations.

 

Section 8.2                                    Non-Bankruptcy Defaults.  When
any Event of Default other than those described in subsections (f) or (g) of
Section 8.1 hereof has occurred and is continuing, the Administrative Agent
shall, if so directed by the Required Banks, by written notice to the Borrower:
(a) declare the principal of and the accrued interest on the Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, and all other Obligations, shall be and become
immediately due and payable together with all other amounts payable under the
Credit Documents without further demand, presentment, protest or notice of any
kind and (b) automatically convert each Eurodollar Loan to a Base Rate Loan at
the end of the Interest Period then in effect for such Eurodollar Loan.  The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 8.1(c) hereof or this Section 8.2, shall also promptly send a copy of
such notice to the other Banks, but the failure to do so shall not impair or
annul the effect of such notice.

 

Section 8.3                                    Bankruptcy Defaults.  When any
Event of Default described in subsections (f) or (g) of Section 8.1 hereof has
occurred and is continuing, then all outstanding Loans, including both interest
and principal thereon, and all other Obligations shall immediately become due
and payable together with all other amounts payable under the Credit Documents
without presentment, demand, protest or notice of any kind.

 

Section 8.4                                    Expenses.  The Borrower agrees to
pay to the Administrative Agent and each Bank, and any other holder of any Note
outstanding hereunder, all reasonable and properly documented out-of-pocket
costs and expenses incurred or paid by the Administrative Agent or such Bank or
any such holder, including attorneys’ fees (including allocable fees of in house
counsel) and court costs, in connection with (i) any amendment or waiver to the
Credit Documents requested by the Borrower, (ii) any Default or Event of Default
by the Borrower hereunder, or (iii) the enforcement of any of the Credit
Documents.

 

SECTION 9.                            CHANGE IN CIRCUMSTANCES.

 

Section 9.1                                    Change of Law.  Notwithstanding
any other provisions of this Agreement or any Note, if at any time after the
date hereof any Change in Law makes it unlawful for any Bank to make or continue
to maintain, make, fund, continue or convert Eurodollar Loans or to perform its
obligations as contemplated hereby, such Bank shall promptly give notice thereof
to the Borrower and such Bank’s obligations to make or maintain Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Bank to make or maintain Eurodollar Loans.  The Borrower shall prepay on demand
the outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon at a rate per annum equal to the interest rate
applicable to such Loan; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may in the alternative elect to
convert the principal amount of the affected Eurodollar Loans from such Bank
into Base Rate Loans from such Bank, which Base Rate Loans shall not be made
ratably by the Banks but only from such affected Bank.

 

Section 9.2                                    Unavailability of Deposits or
Inability to Ascertain, or Inadequacy of, the LIBO Rate.  If on or prior to the
first day of any Interest Period for any Borrowing of Eurodollar Loans:

 

(a)                                 the Administrative Agent determines that
deposits in U.S. Dollars (in the applicable amounts) are not being offered to
major banks in the eurodollar interbank market for

 

38

--------------------------------------------------------------------------------


 

such Interest Period, or that by reason of circumstances affecting the interbank
eurodollar market adequate and reasonable means do not exist for ascertaining
the applicable LIBO Rate, or

 

(b)                                 Banks having aggregate Percentages of
thirty-three percent (33%) or more of the aggregate outstanding principal amount
of the Obligations reasonably determine and so advise the Administrative Agent
that the LIBO Rate as reasonably determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Banks of funding their or its
Eurodollar Loans for such Interest Period,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Eurodollar Loans shall be suspended.

 

Section 9.3                                    Increased Cost and Reduced
Return.

 

(a)                                 If, on or after the date hereof, any Change
in Law:

 

(i)                                     shall subject any Bank or the
Administrative Agent to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(ii)                                  shall impose, modify or deem applicable
any reserve, special deposit, liquidity or similar requirement (including,
without limitation, any compulsory loan requirement, insurance charge or other
assessment or any other such requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding with respect to any Eurodollar Loans
any such requirement included in an applicable Eurodollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Lending Office) or shall impose on any Bank (or its Lending
Office) or on the interbank market any other condition affecting its Eurodollar
Loans, its Notes or its participation in any thereof or its obligation to make
Eurodollar Loans;

 

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) or the Administrative Agent of making or maintaining any
Loan or to reduce the amount of any sum received or receivable by such Bank (or
its Lending Office) or the Administrative Agent under this Agreement or under
its Notes with respect thereto, by an amount deemed by such Bank or the
Administrative Agent to be material, then, within fifteen (15) days after demand
by such Bank (with a copy to the Administrative Agent) or the Administrative
Agent, the Borrower shall be obligated to pay to such Bank or the Administrative
Agent such additional amount or amounts as will compensate such Bank or the
Administrative Agent for such increased cost or reduction.  In the event any
law, rule, regulation or interpretation described above is revoked, declared
invalid or inapplicable or is otherwise rescinded, and as a result thereof a
Bank or the Administrative Agent is determined to be entitled to a refund from
the applicable authority for any amount or amounts which were paid or reimbursed
by the Borrower to such Bank or the Administrative Agent hereunder, such Bank or
the Administrative Agent shall refund such amount or amounts to the Borrower
without interest.

 

(b)                                 If, after the date hereof, any Bank or the
Administrative Agent shall have determined that any Change in Law regarding
capital adequacy or liquidity requirements, or any change therein (including,
without limitation, any revision in the Final Risk-Based Capital

 

39

--------------------------------------------------------------------------------


 

Guidelines of the Board of Governors of the Federal Reserve System (12 CFR
Part 208, Appendix A; 12 CFR Part 225, Appendix A) or of the Office of the
Comptroller of the Currency (12 CFR Part 3, Appendix A), or in any other
applicable capital or liquidity rules heretofore adopted and issued by any
governmental authority), or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Lending Office) with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law but, if not having the force
of law, compliance with which is customary in the applicable jurisdiction) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Bank’s capital, or on the capital
of any corporation controlling such Bank, as a consequence of its obligations
hereunder to a level below that which such Bank could have achieved but for such
Change in Law (taking into consideration such Bank’s policies with respect to
capital adequacy and liquidity) by an amount deemed by such Bank to be material,
then from time to time, within fifteen (15) days after demand by such Bank (with
a copy to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts as will compensate such Bank for such reduction.

 

(c)                                  Each Bank that determines to seek
compensation under this Section 9.3 shall notify the Borrower and the
Administrative Agent of the circumstances that entitle the Bank to such
compensation pursuant to this Section 9.3 and will designate a different Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole judgment of such Bank, be otherwise
disadvantageous to such Bank.  A certificate of any Bank claiming compensation
under this Section 9.3 and setting forth the additional amount or amounts to be
paid to it hereunder submitted to the Borrower and the Administrative Agent by
such Bank in good faith shall be prima facie evidence of the amount of such
compensation.  In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

 

Section 9.4                                    Lending Offices.  Each Bank may,
at its option, elect to make its Loans hereunder at the branch, office or
affiliate specified in its respective Administrative Questionnaire or in the
assignment agreement which any assignee bank executes pursuant to Section 11.12
hereof (each a “Lending Office”) for each type of Loan available hereunder or at
such other of its branches, offices or affiliates as it may from time to time
elect and designate in a written notice to the Borrower and the Administrative
Agent, so long as such election does not increase costs or other amounts payable
by the Borrower to such Bank hereunder.

 

Section 9.5                                    Discretion of Bank as to Manner
of Funding.  Notwithstanding any other provision of this Agreement, each Bank
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if each
Bank had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the eurodollar interbank market having a maturity
corresponding to such Loan’s Interest Period and bearing an interest rate equal
to the LIBO Rate for such Interest Period.

 

SECTION 10.                     THE AGENT.

 

Section 10.1                             Appointment and Authorization of
Administrative Agent.  Each Bank hereby appoints JPMorgan Chase Bank, N.A. as
the Administrative Agent under the Credit Documents and hereby authorizes the
Administrative Agent to take such action as the Administrative Agent on its
behalf and to exercise such powers under the Credit Documents as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto.  The Administrative

 

40

--------------------------------------------------------------------------------


 

Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement and the other Credit Documents.   The Administrative Agent is
acting pursuant to a contractual relationship on an arm’s length basis and the
duties of the Administrative Agent shall be mechanical and administrative in
nature; the Administrative Agent shall not have by reason of this Agreement or
any other Credit Document a fiduciary relationship in respect of any Bank, the
holder of any Note or any other Person; and nothing in this Agreement or any
other Credit Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or any other Credit Document except as expressly set forth
herein or therein.

 

Section 10.2                             Administrative Agent and its
Affiliates.  The Administrative Agent shall have the same rights and powers
under this Agreement and the other Credit Documents as any other Bank and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, and the Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Affiliate of the Borrower as if it were not the
Administrative Agent under the Credit Documents.

 

Section 10.3                             Action by Administrative Agent.  If the
Administrative Agent receives from the Borrower a written notice of an Event of
Default pursuant to Section 7.6(d)(i) hereof, the Administrative Agent shall
promptly give each of the Banks written notice thereof.  The obligations of the
Administrative Agent under the Credit Documents are only those expressly set
forth therein.  Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Sections 8.2 and 8.3 hereof.  In no event, however, shall the Administrative
Agent be required to take any action in violation of applicable law or of any
provision of any Credit Document, and the Administrative Agent shall in all
cases be fully justified in failing or refusing to act hereunder or under any
other Credit Document unless it shall be first indemnified to its reasonable
satisfaction by the Banks against any and all costs, expense, and liability
which may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified to the contrary in writing by a Bank or
the Borrower.  In all cases in which this Agreement and the other Credit
Documents do not require the Administrative Agent to take certain actions, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action hereunder and thereunder.

 

Section 10.4                             Consultation with Experts.  The
Administrative Agent may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 10.5                             Liability of Administrative Agent;
Credit Decision.  Neither the Administrative Agent nor any of its directors,
officers, agents, or employees shall be liable for any action taken or not taken
by it in connection with the Credit Documents (i) with the consent or at the
request of the Required Banks, or (ii) in the absence of its own gross
negligence or willful misconduct (as proven by the final, non-appealable
judgment of a court of competent jurisdiction).  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement,
any other Credit Document or any Credit Event; (ii) the performance or
observance of any of the covenants or agreements of the Borrower or any other
party contained herein or in any other Credit Document; (iii) the satisfaction
of any condition specified in Section 6 hereof; or (iv) the validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectibility hereof or of any other Credit Document or of any other documents
or writing furnished in connection with any Credit Document; and the
Administrative Agent makes no representation of any kind or character with
respect to

 

41

--------------------------------------------------------------------------------


 

any such matter mentioned in this sentence.  The Administrative Agent may
execute any of its duties under any of the Credit Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks, the Borrower, or any other Person for the default or misconduct of any
such agents or attorneys-in-fact selected with reasonable care.  The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, other document or statement (whether written
or oral) believed by it to be genuine or to be sent by the proper party or
parties.  In particular and without limiting any of the foregoing, the
Administrative Agent shall have no responsibility for confirming the accuracy of
any Compliance Certificate or other document or instrument received by it under
the Credit Documents.  The Administrative Agent may treat the payee of any Note
as the holder thereof until written notice of transfer shall have been filed
with the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.  Each Bank acknowledges that it has independently and
without reliance on the Administrative Agent or any other Bank, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Credit Documents.  It shall be the responsibility of each Bank
to keep itself informed as to the creditworthiness of the Borrower and any other
relevant Person, and the Administrative Agent shall have no liability to any
Bank with respect thereto.

 

Section 10.6                             Indemnity.  The Banks shall ratably, in
accordance with their respective Percentages, indemnify and hold the
Administrative Agent, and its directors, officers, employees, agents and
representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Credit Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent the Administrative Agent is promptly reimbursed
for the same by the Borrower and except to the extent that any event giving rise
to a claim was caused by the gross negligence or willful misconduct of the party
seeking to be indemnified.  The obligations of the Banks under this Section 10.6
shall survive termination of this Agreement.

 

Section 10.7                             Resignation of Administrative Agent and
Successor Administrative Agent.  The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and the Borrower.  Upon any such
resignation of the Administrative Agent, the Required Banks shall have the right
to appoint a successor Administrative Agent with the consent of the Borrower. 
If no successor Administrative Agent shall have been so appointed by the
Required Banks, and shall have accepted such appointment, within thirty (30)
days after the retiring Administrative Agent’s giving of notice of resignation,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be any Bank or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000.  Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Credit
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder; provided, if the Administrative Agent shall
notify the Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder, (2) all payments (other
than agency fees (as defined in the Fee Letter)), communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Bank directly, until such time as the
Required Banks appoint a successor Administrative Agent as provided for above
and (3) the agency fees shall be waived for the period from the effective date
of the resignation of the resigning Administrative Agent until the effective
date of the appointment of its successor.  After any retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Section 10 and all protective provisions of the other Credit Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent

 

42

--------------------------------------------------------------------------------


 

SECTION 11.                     MISCELLANEOUS.

 

Section 11.1                             Taxes.

 

(a)                                 Defined Terms. For purposes of this
Section 11.1, the term “applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Borrower under any Credit Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant governmental authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Administrative Agent or Bank receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Administrative Agent or Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Administrative Agent or Bank or
required to be withheld or deducted from a payment to such Administrative Agent
or Bank and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Bank (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Bank, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Banks. Each Bank
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Bank (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower  to do so), (ii) any Taxes attributable to such Bank’s failure to
comply with the provisions of Section 11.10 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Bank, in
each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Bank by the Administrative Agent
shall be conclusive absent manifest error.  Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under any Credit Document or otherwise payable by the
Administrative Agent to the Bank from any other source against any amount due to
the Administrative Agent under this paragraph (e).

 

43

--------------------------------------------------------------------------------


 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a governmental
authority pursuant to this Section 11.1, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Banks. (i) Any Bank that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Bank, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 11.1(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank; (ii) Without
limiting the generality of the foregoing, (A) any Bank that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Bank becomes a Bank under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such Bank
is exempt from U.S. Federal backup withholding tax; (B) any Foreign Bank shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable: (1)  in the case of a Foreign Bank claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Credit Document, executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Credit Document, IRS Form W-8BEN or IRS W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)  executed copies of IRS Form W-8ECI; (3) in the case of a Foreign Bank
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit F-1 to the effect that such Foreign Bank is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable; or (4) to the extent a Foreign Bank is not
the beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Bank is a partnership and one or more
direct or indirect partners of such Foreign Bank are claiming the portfolio
interest exemption, such Foreign Bank may provide a U.S. Tax Compliance
Certificate

 

44

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner; (C)  any Foreign Bank shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Bank becomes a lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Bank under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(h)                                 Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 11.1 (including by the payment of additional amounts pursuant to this
Section 11.1), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival. Each party’s obligations under
this Section 11.1 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Bank, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Credit Document.

 

Section 11.2                             No Waiver of Rights.  No delay or
failure on the part of the Administrative Agent or any Bank or on the part of
the holder or holders of any Note in the exercise of any power or right under

 

45

--------------------------------------------------------------------------------


 

any Credit Document shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise thereof preclude any other
or further exercise of any other power or right, and the rights and remedies
hereunder of the Administrative Agent, the Banks and the holder or holders of
any Notes are cumulative to, and not exclusive of, any rights or remedies which
any of them would otherwise have.

 

Section 11.3                             Non-Business Day.  If any payment of
principal or interest on any Loan or of any other Obligation shall fall due on a
day which is not a Business Day, interest or fees (as applicable) at the rate,
if any, such Loan or other Obligation bears for the period prior to maturity
shall continue to accrue on such Obligation from the stated due date thereof to
and including the next succeeding Business Day, on which the same shall be
payable.

 

Section 11.4                             Documentary Taxes.  The Borrower agrees
that it will pay any documentary, stamp or similar taxes payable in respect to
any Credit Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

 

Section 11.5                             Survival of Representations.  All
representations and warranties made herein or in certificates given pursuant
hereto shall survive the execution and delivery of this Agreement and the other
Credit Documents, and shall continue in full force and effect with respect to
the date as of which they were made as long as any credit is in use or available
hereunder.

 

Section 11.6                             Survival of Indemnities.  All
indemnities and all other provisions relative to reimbursement to the Banks of
amounts sufficient to protect the yield of the Banks with respect to the Loans,
including, but not limited to, Section 2.11, Section 9.3 and Section 11.13
hereof, shall survive the termination of this Agreement and the other Credit
Documents and the payment of the Loans and all other Obligations.

 

Section 11.7                             Set-Off.

 

(a)                                 In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of any Event of Default, each Bank and each subsequent
holder of any Note is hereby authorized by the Borrower at any time or from time
to time, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited
to, Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, or otherwise fully matured, and in whatever currency denominated) and
any other Indebtedness at any time held or owing by that Bank or that subsequent
holder to or for the credit or the account of the Borrower, whether or not
matured, against and on account of the obligations and liabilities of the
Borrower to that Bank or that subsequent holder under the Credit Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with the Credit Documents, irrespective of whether or not
(a) that Bank or that subsequent holder shall have made any demand hereunder or
(b) the principal of or the interest on the Loans or Notes and other amounts due
hereunder shall have become due and payable pursuant to Section 8 hereof and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.

 

(b)                                 Each Bank agrees with each other Bank a
party hereto that if such Bank shall receive and retain any payment, whether by
set-off or application of deposit balances or otherwise, on any of the Loans in
excess of its ratable share of payments on all such obligations then outstanding
to the Banks, then such Bank shall purchase for cash at face value, but without

 

46

--------------------------------------------------------------------------------


 

recourse, ratably from each of the other Banks such amount of the Loans, or
participations therein, held by each such other Banks (or interest therein) as
shall be necessary to cause such Bank to share such excess payment ratably with
all the other Banks; provided, however, that if any such purchase is made by any
Bank, and if such excess payment or part thereof is thereafter recovered from
such purchasing Bank, the related purchases from the other Banks shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest.

 

Section 11.8                             Notices.

 

(a)                                 Except as otherwise specified herein, all
notices under the Credit Documents shall be in writing (including facsimile or
by using Electronic Systems) and shall be given to a party hereunder at its
address or facsimile number set forth below or such other address or facsimile
number as such party may hereafter specify by notice to the Administrative Agent
and the Borrower, given by courier, by United States certified or registered
mail, by other telecommunication device capable of creating a written record of
such notice and its receipt or, to the extent permitted in
Section 11.8(b) hereof, Electronic Systems.  Notices under the Credit Documents
to the Banks shall be addressed to their respective addresses, facsimile or
telephone numbers set forth on their respective Administrative Questionnaires or
in the assignment agreement which any assignee bank executes pursuant to
Section 11.12 hereof, and to the Borrower and to the Administrative Agent to:

 

If to the Borrower:

 

If by courier or overnight delivery:

 

Black Hills Corporation 
625 9th Street
Rapid City, South Dakota 57709
Attention: Kimberly F. Nooney
Telephone: 605.721.2370

 

If by any other means:

 

Black Hills Corporation 
PO Box 1400
Rapid City, South Dakota 57709
Attention: Kimberly F. Nooney
Facsimile: 605-721-2597
Telephone: 605.721.2370

Email: Kim.Nooney@blackhillscorp.com

 

with copies to:

 

If by courier or overnight delivery:

 

Black Hills Corporation 
625 9th Street
Rapid City, South Dakota 57709
Attention: Brian G. Iverson
Telephone: 605.721.2305

 

47

--------------------------------------------------------------------------------


 

If by any other means:

 

Black Hills Corporation 
PO Box 1400
Rapid City, South Dakota 57709
Attention: Brian G. Iverson
Facsimile:  605-721-2599
Telephone: 605.721.2305

Email:  Brian.Iverson@blackhillscorp.com

 

If to the Administrative Agent:

 

Notices shall be sent to the applicable address set forth on Part B of Schedule
4 hereto.

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 11.8 or in the applicable Administrative Questionnaire
and a confirmation of receipt of such facsimile has been received by the sender,
(ii) if given by courier, when delivered, (iii) if given by mail, three
(3) Business Days after such communication is deposited in the mail, registered
with return receipt requested, addressed as aforesaid or (iv) if given by any
other means, when delivered at the addresses specified or referred to in this
Section 11.8; provided that any notice given pursuant to Section 2 hereof shall
be effective only upon receipt during the recipient’s normal business hours. 
Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)                                 Notices and other communications to the
Banks hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Bank.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Section 11.9                             Counterparts; Electronic Execution. 
This Agreement may be executed in any number of counterpart signature pages, and
by the different parties on different counterparts, each of which when executed
shall be deemed an original but all such counterparts taken together shall
constitute one and the same instrument.  Delivery of an executed counterpart 
hereof via facsimile or electronic means shall for all purposes be as effective
as delivery of an original counterpart. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any 
document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 11.10                      Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and

 

48

--------------------------------------------------------------------------------


 

assigns permitted hereby, except that the Borrower may not assign any of its
rights or obligations under any Credit Document unless such assignation occurs
in connection with a merger or acquisition by the Borrower which is otherwise
permitted under the terms of this Agreement and the appropriate Credit
Documents, if applicable, and the Borrower obtains the prior written consent of
all of the Banks, which consent shall be in form and substance satisfactory to
the Administrative Agent.  No Bank may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Banks) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Banks.  Any Bank may at any
time assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Bank’s Loans at the time owing to
it or in the case of an assignment to a Bank or an Affiliate of a Bank or an
Approved Fund with respect to a Bank, the principal outstanding balance of the
Loan of the assigning Bank subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower, otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan assigned;

 

(iii)                               any assignment under this
Section 11.10(b) must be approved by (i) the Administrative Agent (not to be
unreasonably withheld) and (ii) unless the Person that is the proposed assignee
is itself a Bank or an Affiliate of a Bank (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee) and/or an Event of Default has
occurred and is continuing, the Borrower (not to be unreasonably withheld);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Bank, shall deliver to the Administrative Agent an
Administrative Questionnaire and any relevant tax forms.

 

49

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 9.4 hereof with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.  The
Borrower shall execute and deliver to the assignee a Note upon written request
from such assignee.  The assignor shall promptly return to the Borrower its Note
if after giving effect to such assignment no Obligations are owing to such
assignor.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in the United States a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and principal amounts of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Banks may treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Bank may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than an Ineligible Institution) (each,
a “Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Bank’s obligations under this Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. Each Bank that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in such Bank’s
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Bank shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any this Agreement) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

50

--------------------------------------------------------------------------------


 

(e)                                  Any agreement or instrument pursuant to
which a Bank sells such a participation shall provide that such Bank shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Bank will not, without the consent
of the Participant, agree to any amendment, modification or waiver of the type
described in Section 11.11(i) hereof that affects such Participant.  Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 9.3 and 9.4 hereof to the same extent as
if it were a Bank and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.7(a) hereof as though it
were a Bank, provided such Participant agrees to be subject to
Section 11.7(b) hereof as though it were a Bank.

 

(f)                                   Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
9.3 and 9.4 hereof than the applicable Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Bank if it were a Bank shall not
be entitled to the benefits of Section 9.4 hereof unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 9.4 hereof as
though it were a Bank.

 

(g)                                  Certain Pledges.  Any Bank may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Bank, including without limitation
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central banking authority; provided that no such pledge or assignment
shall release such Bank from any of its obligations hereunder or substitute any
such pledgee or assignee for such Bank as a party hereto.

 

(h)                                 Certain Funding Arrangements.
Notwithstanding anything to the contrary contained herein, any Bank (a “Granting
Bank”) may grant to a special purpose funding vehicle which is an Affiliate of
such Bank (a “SPC”), identified as such in writing from time to time by the
Granting Bank to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Bank
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Bank shall
be obligated to make such Loan pursuant to the terms hereof.  The making of a
Loan by an SPC hereunder shall utilize the Commitment of the Granting Bank to
the same extent, and as if, such Loan were made by such Granting Bank.  Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Bank).  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in this Section 11.10, any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Bank or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC

 

51

--------------------------------------------------------------------------------


 

to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section may not be amended
without the written consent of the SPC.

 

(i)                                     Farm Credit System.  Notwithstanding
anything in this Section to the contrary, any bank that is a member of the Farm
Credit System that: (x) has purchased a participation in the minimum amount of
$10,000,000 on or after the Effective Date, (y) is, by written notice to the
Borrower and the Administrative Agent (“Voting Participant Notification”),
designated by the selling Bank as being entitled to be accorded the rights of a
Voting Participant hereunder (any bank that is a member of the Farm Credit
System so designated being called a “Voting Participant”) and (z) receives the
prior written consent of the Borrower and the Administrative Agent to become a
Voting Participant, shall be entitled to vote (and the voting rights of the
selling Bank shall be correspondingly reduced), on a dollar for dollar basis, as
if such participant were a Bank, on any matter requiring or allowing a Bank to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant: (i) state the full name, as well as all contact information
required of an Assignee as set forth in Exhibit D hereto, and (ii) state the
dollar amount of the participation purchased.  The Borrower and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph.

 

Section 11.11                      Amendments.  Any provision of the Credit
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Banks, and (c) if
the rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent; provided that no amendment or waiver pursuant to this
Section. 11.11 shall:

 

(i)                                     (A) increase, decrease or extend any
Commitment of any Bank without the consent of such Bank or (B) reduce the amount
of or, postpone any fixed date for payment of any principal of or interest on
any Loan (including the Termination Date) or of any fee or other Obligation
payable hereunder without the consent of each Bank; and

 

(ii)                                  unless signed by each Bank, change this
Section 11.11, or the definition of Required Banks, or affect the number of
Banks required to take any action under the Credit Documents or, with respect to
the pro rata sharing of payments, amend Section 4.1 hereof or any other
provision hereof relating to the pro rata sharing of payments.

 

Section 11.12                      Headings.  Section headings used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

 

Section 11.13                      Legal Fees, Other Costs and Indemnification. 
The Borrower agrees to pay all reasonable and properly documented out-of-pocket
costs and expenses of the Arrangers and the Administrative Agent in connection
with the preparation and negotiation of the Credit Documents (including past and
future reasonable out-of-pocket expenses incurred by the Arrangers and the
Administrative Agent in connection with the syndication of the transaction),
including without limitation, the reasonable fees, charges and disbursements of
counsel to the Administrative Agent, in connection with the preparation and
execution of the Credit Documents, and any amendment, waiver or consent related
hereto, whether or not the transactions contemplated herein are consummated. 
The Borrower further agrees to indemnify each Bank, the Administrative Agent,
and their respective Affiliates, directors, agents, advisors, officers and
employees, against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation

 

52

--------------------------------------------------------------------------------


 

therefor, whether or not the indemnified Person is a party thereto, and whether
brought by a third-party or by the Borrower or any of its Affiliates) which any
of them may incur or reasonably pay arising out of or relating to any Credit
Document (including any relating to a misrepresentation by the Borrower under
any Credit Document) or any of the transactions contemplated thereby or the
direct or indirect application or proposed application of the proceeds of any
Loan, other than to the extent arising from the gross negligence or willful
misconduct of the party claiming indemnification as determined in a final,
non-appealable judgment by a court of competent jurisdiction.  The Borrower,
upon demand by any of the Administrative Agent or a Bank at any time, shall
reimburse the Administrative Agent or Bank for any reasonable legal or other
expenses (including allocable fees and expenses of in-house counsel) incurred in
connection with investigating or defending against any of the foregoing except
if the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified as determined in a final, non-appealable judgment by a
court of competent jurisdiction, provided that with respect to legal costs and
expenses incurred in connection with the enforcement of the rights of the
Administrative Agent and the Banks under this Section 11.13, the Borrower shall
only be obligated to pay the legal fees of the Administrative Agent and not of
any other Bank.  To the fullest extent permitted by applicable law, the Borrower
shall not assert, and the Borrower hereby waives, any claim against the
Administrative Agent and its Affiliates, directors, agents, advisors, officers
and employees, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Credit
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof.

 

Section 11.14                      Entire Agreement.  The Credit Documents
constitute the entire understanding of the parties thereto with respect to the
subject matter thereof and any prior or contemporaneous agreements, whether
written or oral, with respect thereto are superseded thereby.

 

Section 11.15                      Construction.  The parties hereto acknowledge
and agree that neither this Agreement nor the other Credit Documents shall be
construed more favorably in favor of one than the other based upon which party
drafted the same, it being acknowledged that all parties hereto contributed
substantially to the negotiation of this Agreement and the other Credit
Documents.

 

Section 11.16                      Governing Law.  This Agreement and the other
Credit Documents, and the rights and duties of the parties hereto, shall be
construed and determined in accordance with the internal laws of the State of
New York.

 

Section 11.17                      SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.  THE BORROWER HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. 
THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  THE BORROWER
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

53

--------------------------------------------------------------------------------


 

Section 11.18                      Replacement of Bank.  Each Bank agrees that,
upon the occurrence of any event set forth in Sections 9.1, 9.3 and 11.1 hereof,
such Bank will use reasonable efforts to book and maintain its Loans through a
different Lending Office or to transfer its Loans to an Affiliate with the
objective of avoiding or minimizing the consequences of such event; provided
that such booking or transfer is not otherwise disadvantageous to such Bank as
determined by such Bank in its sole and absolute discretion.  If any Bank has
demanded to be paid additional amounts pursuant to Sections 9.1, 9.3 and 11.1
hereof, and the payment of such additional amounts are, and are likely to
continue to be, more onerous in the reasonable judgment of the Borrower than
with respect to the other Banks, then the Borrower shall have the right at any
time when no Default or Event of Default shall have occurred and be continuing
to seek one or more financial institutions which are not Affiliates of the
Borrower (each, a “Replacement Bank”) to purchase with the written consent of
the Administrative Agent (which consent shall not be (x) required if such
proposed Replacement Bank is already a Bank, or an Affiliate of a Bank, or
(y) unreasonably delayed or withheld) the outstanding Loans of such Bank (the
“Affected Bank”), and if the Borrower locates a Replacement Bank, the Affected
Bank shall, upon

 

(i)                                     prior written notice to the
Administrative Agent,

 

(ii)                                  (i) payment to the Affected Bank of the
purchase price agreed between it and the Replacement Bank (or, failing such
agreement, a purchase price in the amount of the outstanding principal amount of
the Affected Bank’s Loans and accrued interest thereon to the date of payment)
by the Replacement Bank plus (ii) payment by the Borrower of all Obligations
(other than principal and interest with respect to Loans) then due to the
Affected Bank or accrued for its account hereunder or under any other Credit
Document,

 

(iii)                               satisfaction of the provisions set forth in
Section 11.10 hereof, and

 

(iv)                              payment by the Borrower to the Affected Bank
and the Administrative Agent of all reasonable out-of-pocket expenses in
connection with such assignment and assumption (including the recordation fee
described in Section 11.10 hereof),

 

be deemed without any further action to have assigned and delegated all its
rights and obligations under this Agreement and any other Credit Document to
which it is a party (including its outstanding Loans) to the Replacement Bank
(such assignment to be made without recourse, representation or warranty), and
the Replacement Bank shall assume such rights and obligations, whereupon the
Replacement Bank shall in accordance with Section 11.10 hereof become a party to
each Credit Document to which the Affected Bank is a party and shall have the
rights and obligations of a Bank thereunder and the Affected Bank shall be
released from its obligations hereunder and each other Credit Document to the
extent of such assignment and delegation.

 

Notwithstanding the foregoing, with respect to a Bank that is a Defaulting Bank
or an Impacted Bank, the Borrower or the Administrative Agent may obtain a
Replacement Bank and execute an Assignment on  behalf of such Defaulting Bank or
an Impacted Bank at any time and without prior notice to such Defaulting Bank or
an Impacted Bank and cause its Loans to be sold and assigned at par.  Upon any
such assignment and payment and compliance with the other provisions of
Section 11.10 hereof, such replaced Bank shall no longer constitute a “Bank” for
purposes hereof; provided, any rights of such replaced Bank to indemnification
hereunder shall survive.

 

Section 11.19                      Confidentiality.  The Administrative Agent
and the Banks shall hold all non-public information provided to them by the
Borrower pursuant to or in connection with this Agreement in accordance with
their customary procedures for handling confidential information of this nature,
but may

 

54

--------------------------------------------------------------------------------


 

make disclosure to any of their agents, attorneys-in-fact, examiners,
regulators, non-governmental self-regulatory authorities, Affiliates, outside
auditors, counsel and other professional advisors in connection with this
Agreement or any other Credit Document or as reasonably required by any
potential bona fide transferee, participant or assignee, or in connection with
the exercise of remedies under a Credit Document, or to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 11.19), or to any nationally recognized rating agency that requires
access to information about a Bank’s investment portfolio in connection with
ratings issued with respect to such Bank, or as requested by any governmental
agency, non-governmental self-regulatory authority or representative thereof or
pursuant to legal or regulatory process; provided, however, that unless
specifically prohibited by applicable law or court order, or in connection with
any supervising examination, the Administrative Agent and each Bank shall use
reasonable efforts to promptly notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of the Administrative
Agent or such Bank by such governmental agency) for disclosure of any such
non-public information and, where practicable, prior to disclosure of such
information.  Prior to any such disclosure pursuant to this Section 11.19, the
Administrative Agent and each Bank shall require any such bona fide transferee,
participant and assignee receiving a disclosure of non-public information to
agree, for the benefit of the Borrower, in writing to be bound by this
Section 11.19; and to require such Person to require any other Person to whom
such Person discloses such non-public information to be similarly bound by this
Section 11.19.  Notwithstanding anything herein to the contrary, “confidential
information” shall not include, and the Administrative Agent and each Bank may
disclose to any and all persons, without limitation of any kind, (i) any
information with respect to the U.S. Federal income tax treatment and U.S.
Federal income tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Bank relating to such tax treatment
and tax structure, (ii) information that has been publicly disclosed or has
become public without breach of this Section 11.19 and (iii) information that
now or hereafter becomes available to such Bank on a non-confidential basis from
a source other than the Borrower.

 

EACH BANK ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION AS DEFINED IN THE
IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS RESPECTIVE SECURITIES.  ACCORDINGLY, EACH BANK REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

55

--------------------------------------------------------------------------------


 

Section 11.20                      Rights and Liabilities of the Syndication
Agent, Co-Documentation Agents and Arrangers.  Neither the Syndication Agent,
any Co-Documentation Agent nor any Arranger has  any special rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement as a
result of acting in the capacity of Syndication Agent, Co-Documentation Agent or
Arranger, as applicable, other than those applicable to them in their capacity
as Banks hereunder (if any).  Without limiting the foregoing, neither the
Syndication Agent , any Co-Documentation Agent nor any Arranger shall have or be
deemed to have a fiduciary relationship with any Bank.  Each Bank hereby makes
the same acknowledgments and undertakings with respect to the Syndication Agent,
each Co-Documentation Agent and each Arranger as it makes with respect to the
Administrative Agent and any directors, officers, agents and employees of the
Administrative Agent in Section 10.5 hereof.

 

Section 11.21                      Relationship.  Neither the Administrative
Agent nor any Bank has any fiduciary relationship or duty to the Borrower or any
of its Subsidiaries arising out of or in connection with, and there is no
agency, tenancy or joint venture relationship between the Administrative Agent
or any Bank and the Borrower or any of its Subsidiaries by virtue of, any Credit
Document or any transaction contemplated therein.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Banks and their Affiliates with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

The Borrower and each of its Subsidiaries understand that the Administrative
Agent, each Bank and each of their respective affiliates (the Administrative
Agent or such Bank, as the case may be, together with its affiliates, each
referred to herein as a “Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research).  Members of each Group
and businesses within each Group generally act independently of each other, both
for their own account and for the account of clients.  Accordingly, there may be
situations where parts of a Group and/or their clients either now have or may in
the future have interests, or take actions, that may conflict with the interests
of the Borrower or one of its Subsidiaries.  For example, a Group may, in the
ordinary course of business, engage in trading in financial products or
undertake other investment businesses for their own account or on behalf of
other clients, including without limitation, trading in or holding long, short
or derivative positions in securities, loans or other financial products of the
Borrower, its Subsidiaries or its affiliates or other entities connected with
the Loans or the transactions contemplated hereby.

 

In recognition of the foregoing, the Borrower, for itself and on behalf of its
Subsidiaries, agrees no Group is required to restrict its activities as a result
of this Agreement and that each Group may undertake any business activity
without further consultation with or notification to the Borrower or any of its
Subsidiaries.  Neither this Agreement nor the receipt by the Administrative
Agent or any Bank of confidential information nor any other matter will give
rise to any fiduciary, equitable or contractual duties (including but not
limited to any duty of trust or confidence) that would prevent or restrict a
Group from acting on behalf of other customers or for its own account. 
Furthermore, the Borrower, for itself and on behalf of its Subsidiaries, agrees
that no Group and no member or business of a Group is under a duty to disclose
to the Borrower or any of its Subsidiaries or use on behalf of the Borrower or
any of its Subsidiaries any information whatsoever about or derived from those
activities or to account for any revenue or profits obtained in connection with
such activities.  However, consistent with each Group’s long-standing policy to
hold in confidence the affairs of its customers, no Group will use confidential
information obtained from the Borrower or any of its Subsidiaries except in
connection with its services to, and its relationship with, the Borrower and its
Subsidiaries; provided, that each Group will be free to disclose information in
any manner as required by law, regulation, regulatory authority or other
applicable judicial or government order.

 

Section 11.22                      Severability of Provisions.  Any provision in
this Agreement or any other Credit Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that

 

56

--------------------------------------------------------------------------------


 

jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement and the
other Credit Documents are declared to be severable.

 

Section 11.23                      Patriot Act Notice.  Each Bank that is
subject to the Patriot Act (as hereinafter defined) and the Administrative Agent
(for itself and not on behalf of any Bank) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.

 

Section 11.24                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.

 

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties thereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

— Remainder of Page Intentionally Left Blank; Signature Page Follows —

 

57

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWER:

 

 

 

BLACK HILLS CORPORATION,

 

a South Dakota corporation

 

 

 

 

 

By:

 / Richard W. Kinzley

 

Name:

Richard W. Kinzley

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as the Administrative Agent and a Bank

 

 

 

 

 

By:

/s/ Justin Martin

 

Name:

Justin Martin

 

Title:

Authorized Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Syndication Agent and as a Bank

 

 

 

 

 

By:

/s/ Eric J. Cosgrove

 

Name:

Eric J. Cosgrove

 

Title:

Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Co-Documentation Agent and as a Bank

 

 

 

 

 

By:

/s/ Robert MacFarlane

 

Name:

Robert MacFarlane

 

Title:

Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Co-Documentation Agent and as a Bank

 

 

 

 

 

By:

/s/ Jesse Tannuzzo

 

Name:

Jesse Tannuzzo

 

Title:

Assistant Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB,

 

as a Bank

 

 

 

 

 

By:

/s/ John N. Kemper

 

Name:

John N. Kemper

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Bank

 

 

 

 

 

By:

/s/ Carlos Morales

 

Name:

Carlos Morales

 

Title:

SVP

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Bank

 

 

 

 

 

By:

/s/ Frank Lambrinos

 

Name:

Frank Lambrinos

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Bank

 

 

 

 

 

By:

/s/ David Dewar

 

Name:

David Dewar

 

Title:

Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SCOTIABANK (IRELAND) DESIGNATED ACTIVITY COMPANY,

 

as a Bank

 

 

 

 

 

By:

/s/ Wilson Muzorewa

 

Name:

Wilson Muzorewa

 

Title:

SRO

 

 

 

 

 

/s/ Sue Foster

 

 

Name: Sue Foster

 

 

Title:   CEO

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

August 9, 2016

 

FOR VALUE RECEIVED, the undersigned, Black Hills Corporation, a South Dakota
corporation (“Borrower”), promises to pay to the order of [                 ]
(the “Bank”) on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of JPMorgan Chase Bank, N.A., in accordance
with Section 4.1 of the Credit Agreement (as hereafter defined), the aggregate
unpaid principal amount of all Loans made by the Bank to the Borrower pursuant
to the Credit Agreement, together with interest on the principal amount of each
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Credit Agreement.

 

The Bank shall record on its books or records or on a schedule attached to this
Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan, Daily Eurodollar Loan or a Eurodollar Loan, and the interest
rate and Interest Period applicable thereto, provided that prior to the transfer
of this Note all such amounts shall be recorded on a schedule attached to this
Note.  The record thereof, whether shown on such books or records or on a
schedule to this Note, shall be prima facie evidence of the same; provided,
however, that the failure of the Bank to record any of the foregoing or any
error in any such record shall not limit or otherwise affect the obligation of
the Borrower to repay all Loans made to it pursuant to the Credit Agreement
together with accrued interest thereon.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
August 9, 2016, among, inter alia, the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent; U.S. Bank National Association, as Syndication Agent; The
Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, National Association,
as Co-Documentation Agents; and the financial institutions party thereto (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

Prepayments may be made hereon and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.

 

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

--------------------------------------------------------------------------------


 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

BORROWER:

 

 

 

BLACK HILLS CORPORATION,

 

a South Dakota corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is furnished to JPMorgan Chase Bank, N.A., as
Administrative Agent pursuant to the Credit Agreement dated as of August 9,
2016, among, inter alia, Black Hills Corporation, a South Dakota corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent; U.S. Bank
National Association, as Syndication Agent; The Bank of Tokyo-Mitsubishi UFJ,
Ltd. and Wells Fargo Bank, National Association, as Co-Documentation Agents; and
the financial institutions party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly elected or appointed
                      of the Borrower;

 

2.                                      I have reviewed the terms of the Credit
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

 

3.                                      The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or event which constitutes a Default or an Event of Default during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate, except as set forth below;

 

4.                                      Schedule 1 attached hereto sets forth
financial data and computations evidencing compliance with certain covenants of
the Credit Agreement, all of which data and computations are true, complete and
correct.  All computations are made in accordance with the terms of the Credit
Agreement; and

 

5.                                      Schedule 2 attached hereto sets forth a
reasonably detailed description of any material change in any of the material
information set forth on Schedules 5.2 and 5.5 of the Credit Agreement since the
date of the Compliance Certificate delivered pursuant to the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this            day of           ,
20  .

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Compliance Calculations for Credit Agreement

 

CALCULATION AS OF             ,20

 

A.

Consolidated Indebtedness to Capitalization Ratio (Section 7.17)

$            

 

 

1.                   Consolidated Indebtedness

$            

 

 

2.                   Non-Recourse Indebtedness

$            

 

 

3.                   Consolidated Indebtedness (Line A1 minus Line A2)

$            

 

 

4.                   Consolidated Net Worth

$            

 

 

5.                   Capital (Line A3 plus Line A4)

$            

 

 

6.                   Consolidated Indebtedness to Capitalization Ratio

     :1.00

ratio of (A) Line A3 to (B) Line A5 not to exceed 0.70 to 1.00 for the fiscal
quarters ending on September 30, 2016 and December 31, 2016, the maximum
Consolidated Indebtedness to Capitalization Ratio permitted under Section 7.17
shall be decreased to 0.65 to 1.00, measured on a quarterly basis, thereafter.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO COMPLIANCE CERTIFICATE

Updates to Schedules 5.2 and 5.5 to the Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.                                     
Assignor:                                                                             

 

2.                                     
Assignee:                                                                             
[and is an Affiliate/Approved Fund of [identify Bank](1)]

 

3.                                      Borrower(s): Black Hills Corporation

 

4.                                      Administrative Agent: JPMorgan Chase
Bank, N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit Agreement: The Credit Agreement
dated as of August 9, 2016 among, inter alia, Black Hills Corporation, the Banks
parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, as
amended.

 

--------------------------------------------------------------------------------

(1)                     Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Amount of Loans
of Assignor prior
to Trade Date

 

Amount of Loans
of Assignee prior
to Trade Date

 

Amount of Loans
Assigned

 

Amount of Loans
of Assignor after
Trade Date

 

Amount of Loans
of Assignee after
Trade Date

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

[7.                                  Trade Date:                ](2)

 

Effective Date:                  , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](3) Accepted:

 

 

 

JPMorgan Chase Bank, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Consented to:](4)

 

 

 

BLACK HILLS CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)                     To be completed if the Assignor and the Assignee intend
that the minimum assignment amount is to be determined as of the Trade Date.

(3)                     To be added only if the consent of the Administrative
Agent is required by the terms of the Credit Agreement.

(4)                     To be added only if the consent of the Borrower and/or
other parties is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

a.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Bank under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Bank thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Bank
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 7.6
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Bank, and (v) if it is not a
United States person (as defined in Section 7701(a)(30) of the Code), it shall
have attached to the Assignment and Assumption the documentation specified in
Section 11.1(b) of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Bank.

 

b.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to, on or after
the Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

 

c.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption

 

--------------------------------------------------------------------------------


 

by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF VOTING PARTICIPANT NOTIFICATION AND CONSENT

 

Voting Participant Notification and Consent

 

Reference is made to the Credit Agreement dated as of August 9, 2016 by and
among, inter alia, Black Hills Corporation, a South Dakota corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent, U.S. Bank
National Association, as Syndication Agent; The Bank of Tokyo-Mitsubishi UFJ,
Ltd. and Wells Fargo Bank, National Association and as Co-Documentation Agents;
and the financial institutions party thereto (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement.

 

Pursuant to Section 11.10(i) of the Credit Agreement, the Bank identified below
hereby notifies Administrative Agent that it is designating the participant
identified below as being entitled to be accorded the rights of a Voting
Participant.

 

Bank:

 

 

 

Voting Participant:(5)

 

 

 

Full Legal Name:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Amount of Participation Purchased:

$

 

 

Date of Notification:

 

 

--------------------------------------------------------------------------------

(5)                     Voting Participants must be members of the Farm Credit
System, have purchased a participation in the minimum amount of $[           ]
on or after the Effective Date and have received the written consent of the
Borrower and the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

Voting Participant Notification and Consent

 

 

 

 

 

 

 

 

Bank

 

Voting Participant

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

Name:

 

 

 

Name:

 

Title:

 

 

 

Title:

 

 

Pursuant to Section [  ] of the Credit Agreement, the undersigned hereby consent
to the institution identified herein becoming a Voting Participant.

 

 

[Borrower]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Administrative Agent]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

TO:                           JPMorgan Chase Bank, N.A, as administrative agent
(the “Administrative Agent”) under that Credit Agreement dated as of August 9,
2016, among, inter alia, Black Hills Corporation, a South Dakota corporation
(the “Borrower”); the Administrative Agent; U.S. Bank National Association, as
Syndication Agent; The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank,
National Association as Co-Documentation Agents; and the financial institutions
party thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

 

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

 

Pursuant to Section 2.5(a) of the Credit Agreement, the undersigned Borrower
hereby requests to [continue] [convert] the interest rate on a portion of its
Loan in the outstanding principal amount of $[           ] on [               ],
20[  ] as follows:

 

o                                    to convert such Eurodollar Loan to a Base
Rate Loan of the same type as of the last day of the current Interest Period for
such Eurodollar Loan.

 

o                                    to convert such Base Rate Loan to a
Eurodollar Loan of the same type with an Interest Period of [       ] month(s).

 

o                                    to continue such Eurodollar Loan on the
last day of its current Interest Period as a Eurodollar Loan of the same type
with an Interest Period of [       ] month(s).

 

The undersigned hereby certifies to the Administrative Agent and the Banks that
(i) each of the representations and warranties set forth in Section 5 of the
Credit Agreement (except with respect to representations contained in the first
sentence of Section 5.2 thereof which are untrue as the result of information on
Schedule 5.2 which has not yet been required to be updated pursuant to
Section 7.6(c) thereof) shall be and remain true and correct in all material
respects (unless such representation or warranty is already qualified with
respect to materiality, in which case it shall be and remain true and correct in
all respects) as of the date hereof, except that if any such representation or
warranty relates solely to an earlier date it need only remain true in all
material respects (unless such representation or warranty is already qualified
with respect to materiality, in which case it shall be and remain true and
correct in all respects) as of such date; and (ii) no Default or Event of
Default shall have occurred and be continuing or would occur as a result of the
[continuation] [conversion]  contemplated hereby.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

 

Dated:                 , 20

 

 

BLACK HILLS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 9, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, Black Hills Corporation, a South Dakota
corporation (the “Borrower”); JPMorgan Chase Bank, N.A., as the Administrative
Agent; U.S. Bank National Association, as the Syndication Agent; The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, National Association as
Co-Documentation Agents; and the financial institutions party thereto.

 

Pursuant to the provisions of Section 11.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any Note(s) evidencing such Loan(s))] in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF BANK]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 9, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, Black Hills Corporation, a South Dakota
corporation (the “Borrower”); JPMorgan Chase Bank, N.A., as the Administrative
Agent; U.S. Bank National Association, as the Syndication Agent; The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, National Association as
Co-Documentation Agents; and the financial institutions party thereto.

 

Pursuant to the provisions of Section 11.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank in writing, and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 9, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, Black Hills Corporation, a South Dakota
corporation (the “Borrower”); JPMorgan Chase Bank, N.A., as the Administrative
Agent; U.S. Bank National Association, as the Syndication Agent; The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, National Association as
Co-Documentation Agents; and the financial institutions party thereto.

 

Pursuant to the provisions of Section 11.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Bank and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 9, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, Black Hills Corporation, a South Dakota
corporation (the “Borrower”); JPMorgan Chase Bank, N.A., as the Administrative
Agent; U.S. Bank National Association, as the Syndication Agent; The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, National Association as
Co-Documentation Agents; and the financial institutions party thereto.

 

Pursuant to the provisions of Section 11.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))] in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such [Loan(s) (as well as any
Note(s) evidencing such Loan(s)),] (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or Form W-8BEN-E, as applicable from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature Page Follows]

 

 

[NAME OF BANK]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PRICING GRID

 

If the
Level
Status Is

 

The Eurodollar
Margin (in basis
points per annum)
is:

 

The Base Rate
Margin (in basis
points per annum) is:

Level I Status

 

75.0

 

0.0

Level II Status

 

85.0

 

0.0

Level III Status

 

95.0

 

0.0

Level IV Status

 

105.0

 

5.0

Level V Status

 

130.0

 

30.0

 

The Reference Rating is initially determined (i) in the case of Base Rate Loans,
on the Effective Date, and (ii) in the case of any Eurodollar Loans, on the
second Business Day prior to the borrowing of such Eurodollar Loans.  Changes in
the Applicable Margin resulting from a change in any Reference Rating from S&P
or Moody’s shall become effective on the fifth Business Day after the effective
date of any change in such Reference Rating.

 

If the Reference Rating is unavailable as of the date any determination of the
Applicable Margin is to occur, the Borrower and the Banks will negotiate in good
faith to agree on an alternative method for establishing the Applicable Margin
for any affected Advances.  Until the earlier of (i) the time at which such an
alternative method is agreed upon or (ii) 30 days after the date on which the
Reference Rating became unavailable (such 30-day period, the “Negotiation
Period”), the interest payable per annum with respect to Eurodollar Loans and
Base Rate Loans (to the extent the Applicable Margin thereon is greater than
zero) in the affected borrowing will be based upon the Applicable Margin
calculated using the last available quote of the Reference Rating.

 

In the event any Reference Rating shall occur in a different Level than the
other applicable Reference Rating and Applicable Margin will be based upon the
higher Reference Rating unless the Reference Ratings differ by more than one
Level, in which case the Applicable Margin will be based upon the Level one
level below the Level corresponding to the higher Reference Rating.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1
COMMITMENTS

 

Bank

 

Commitment Amount

 

Pro Rata Share

 

JPMorgan Chase Bank, N.A.

 

$

76,000,000

 

15.2

%

U.S. Bank National Association

 

$

76,000,000

 

15.2

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

76,000,000

 

15.2

%

Wells Fargo Bank, National Association

 

$

76,000,000

 

15.2

%

CoBank, ACB

 

$

76,000,000

 

15.2

%

Bank of America, N.A.

 

$

40,000,000

 

8

%

Royal Bank of Canada

 

$

40,000,000

 

8

%

The Bank of Nova Scotia

 

$

20,000,000

 

4

%

Scotiabank (Ireland) Designated Activity Company

 

$

20,000,000

 

4

%

TOTALS

 

$

500,000,000

 

100.000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4
ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION

 

Part A — Payments

 

Loan Repayments, Interest, Fees:

 

Bank Name:

JPMorgan Chase Bank, N.A.

ABA/Routing No.:

021000021

Account No.:

#xxxxxxxxxxxxxxx

Account Name:

LS2 Incoming Account

Reference:

Black Hills Corporation

Attn:

Ryan Bowman

 

Part B — Notices

 

Address for notices related to commitments, covenants or extensions of
expiry/termination dates, notices related to Loans and Fees and for all Required
Executed Documentation and Financial Information:

 

JPMorgan Chase Bank, N.A.

Loan Operations

10 South Dearborn, Floor L2

Chicago, IL, 60603-2300

Mail Code IL1-0010

Attention: Ryan Bowman

Facsimile No.: (844) 490-5665

Phone No.: (312) 732-4754

Email: ryan.t.bowman@jpmorgan.com

 

with a copy to (except with respect to routine borrowing notices, etc.):

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 09

Mail Code IL1-0090

Chicago, IL  60603-2300

Attention: Justin Martin

Credit Executive, Corporate Client Banking, Power and Utilities

Facsimile No.:  (312) 732-1762

Phone No.: (312) 732-4441

Email: justin.2.martin@jpmorgan.com

 

and

JPMorgan Chase Bank, N.A.

Portfolio Management Administration

10 South Dearborn, 9th Floor

Mail Code IL1-0874

Chicago, IL 60603

Attention:  Michelle Reese

Facsimile No.: (312) 325-3150

Phone No.: (312) 325-3153

Email: michelle.reese@jpmchase.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2
SUBSIDIARIES

 

As of August 3, 2016

 

 

 

Subsidiary

 

State of
Organization

 

% Owned by
Borrower
(directly or
indirectly)

 

Material
Subsidiary

1.

 

Black Hills Cabresto Pipeline, LLC

 

Delaware

 

100

%

NO

2.

 

Black Hills/Colorado Electric Utility Company, LP

 

Delaware

 

100

%

YES

3.

 

Black Hills/Colorado Gas Utility Company, LP

 

Delaware

 

100

%

NO

4.

 

Black Hills/Colorado Utility Company, LLC

 

Colorado

 

100

%

NO

5.

 

Black Hills/Colorado Utility Company II, LLC

 

Colorado

 

100

%

NO

6.

 

Black Hills Colorado IPP, LLC

 

South Dakota

 

50.1

%

NO

7.

 

Black Hills Electric Generation, LLC

 

South Dakota

 

100

%

NO

8.

 

Black Hills Exploration and Production, Inc.

 

Wyoming

 

100

%

NO

9.

 

Black Hills Gas Holdings Corp.

 

Colorado

 

100

%

NO

10.

 

Black Hills Gas Resources, Inc.

 

Colorado

 

100

%

NO

11.

 

Black Hills/Iowa Gas Utility Company, LLC

 

Delaware

 

100

%

NO

12.

 

Black Hills/Kansas Gas Utility Company, LLC

 

Kansas

 

100

%

NO

13.

 

Black Hills Midstream, LLC

 

South Dakota

 

100

%

NO

14.

 

Black Hills/Nebraska Gas Utility Company, LLC

 

Delaware

 

100

%

NO

15.

 

Black Hills Non-regulated Holdings, LLC

 

South Dakota

 

100

%

NO

16.

 

Black Hills Northwest Wyoming Gas Utility Company, LLC

 

Wyoming

 

100

%

NO

17.

 

Black Hills Plateau Production, LLC

 

Delaware

 

100

%

NO

18.

 

Black Hills Power, Inc.

 

South Dakota

 

100

%

YES

19.

 

Black Hills Service Company, LLC

 

South Dakota

 

100

%

NO

20.

 

Black Hills Shoshone Pipeline, LLC

 

Wyoming

 

100

%

NO

21.

 

Black Hills Utility Holdings, Inc.

 

South Dakota

 

100

%

YES

22.

 

Black Hills Wyoming, LLC

 

Wyoming

 

100

%

NO

23.

 

Cheyenne Light, Fuel and Power Company

 

Wyoming

 

100

%

YES

24.

 

Generation Development Company, LLC

 

South Dakota

 

100

%

NO

25.

 

Mallon Oil Company, Sucursal Costa Rica

 

Costa Rica

 

100

%

NO

 

--------------------------------------------------------------------------------


 

26.

 

Wyodak Resources Development Corp.

 

Delaware

 

100

%

NO

27.

 

Black Hills Gas Parent Holdings, Inc. (f/k/a Alinda Gas I, Inc.)

 

Delaware

 

100

%

NO

28.

 

Black Hills Gas Parent Holdings II, Inc. (f/k/a Alinda Gas II, Inc.)

 

Delaware

 

100

%

NO

29.

 

Black Hills Gas Holdings, LLC (f/k/a SourceGas Holdings LLC)

 

Delaware

 

99.5

%(1)

YES

30.

 

Black Hills Gas, LLC (f/k/a SourceGas LLC)

 

Delaware

 

99.5

%(1)

YES

31.

 

Black Hills Gas, Inc. (f/k/a SourceGas Inc.)

 

Delaware

 

99.5

%(1)

NO

32.

 

Black Hills Energy Arkansas, Inc. (f/k/a SourceGas Arkansas Inc.)

 

Arkansas

 

99.5

%(1)

YES

33.

 

Black Hills International, Inc. (f/k/a SourceGas International, Inc.)

 

Delaware

 

99.5

%(1)

NO

34.

 

Black Hills Gas Supply Contract, Inc. (f/k/a SourceGas Gas Supply
Services, Inc.)

 

Colorado

 

99.5

%(1)

NO

35.

 

Black Hills Gas Storage, LLC (f/k/a SourceGas Storage LLC)

 

Colorado

 

99.5

%(1)

NO

36.

 

Black Hills Gas Distribution, LLC (f/k/a SourceGas Distribution LLC)

 

Delaware

 

99.5

%(1)

YES

37.

 

Rocky Mountain Natural Gas LLC

 

Colorado

 

99.5

%(1)

NO

38.

 

Black Hills Energy Services Company (f/k/a SourceGas Energy Services Company)

 

Colorado

 

99.5

%(1)

NO

 

--------------------------------------------------------------------------------

(1)                     Remaining 0.5% to be acquired upon the acquisition of
the remaining 0.5% of Black Hills Gas Holdings, LLC (f/k/a SourceGas Holdings
LLC).

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5
LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.9
EXISTING LIENS

 

1.              BHP has granted a first mortgage lien in favor of the trustee on
substantially all of the properties used in its electric utility business
pursuant to that certain Restated and Amended Indenture of Mortgage and Deed of
Trust dated as of September 1, 1999 between BHP and The Chase Manhattan Bank, as
trustee (and any successor trustee thereunder), together with all amendments and
supplemental indentures thereto.

 

2.              CLF&P has granted a first mortgage lien in favor of the trustee
on substantially all of the properties used in its electric utility business
pursuant to the CLF&P Indenture, together with all amendments and supplemental
indentures thereto.

 

3.              Black Hills Exploration and Production, Inc. has granted
security interests in various certificates of deposits for oil and gas leases
and operations totaling less than $10,000 in aggregate.

 

4.              Wyodak Resources Development Corp. has granted a security
interest in (a) a Treasury Note in the amount of $400,000 to secure its
self-insurance permit for black lung liability and (b) certain
equipment/software component package purchased from RDO Equipment Co.

 

5.              SourceGas LLC has granted a security interest in favor of North
American Communications Resource, Inc. (NACR) for telecommunications equipment
totaling $161,888.42.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.18
RESTRICTIONS ON DISTRIBUTIONS

 

1.              The Black Hills Gas Holdings, LLC (f/k/a SourceGas Holdings LLC)
$95,000,000 principal amount of 3.98% Senior Secured Notes, Series A, due
September 29, 2019  Note Purchase Agreement requires that  Black Hills Gas
Holdings, LLC only pay dividends or any other distributions in respect to
capital stock upon obtaining  written consent of the Required Noteholders;
provided that (i) any of its subsidiaries may pay distributions to Black Hills
Gas Holdings, LLC; and (ii) if no Default or Event of Default exists or would
result therefrom and Black Hills Gas Holdings, LLC is in Pro Forma compliance
with maintenance of a Total Indebtedness to Capitalization ratio of no more than
0.75 to 1.00 and an Interest Coverage  Ratio of not less than 2.00 to 1.00 Black
Hills Gas Holdings, LLC may pay dividends and distributions in either cash or
Capital Stock.

 

2.              The Black Hills Gas, LLC (f/k/a/ SourceGas LLC) $325,000,000
principal amount of 5.90% Senior Notes due 2017 requires that Black Hills Gas,
LLC only declare or pay any dividend or distribution on account of the capital
stock unless, at the time of and after giving effect to such declaration or
payment (i) no Default or Event of Default has occurred and is continuing or
would occur as a consequence of such declaration or payment; and (ii) Black
Hills Gas, LLC would at the time of declaration or payment and after giving pro
forma effect thereto have a ratio of Consolidated Total Indebtedness to
Consolidated Total Capitalization of not more than 0.60 to 1.00.

 

3.              BHP’s Restated and Amended Indenture of Mortgage and Deed of
Trust dated as of September 1, 1999 between BHP and The Chase Manhattan Bank, as
trustee (and any successor trustee thereunder), together with all amendments and
supplemental indentures thereto, requires that it only declare and pay dividends
in cash or property out of unreserved and unrestricted retained earnings and it
will not pay dividends when it is insolvent or the payment would render
insolvency.

 

4.              The CLF&P Indenture requires that it only declare and pay
dividends in cash or property out of unreserved and unrestricted retained
earnings and it will not pay dividends when it is insolvent, the payment would
render insolvency, or if an Event of Default exists or would exist immediately
after declaring such dividend.

 

5.              If any of the following Subsidiaries incurs Indebtedness for
borrowed money, unless authorized by the Public Utility Commissions or
equivalent governmental authority in Arkansas, Kansas, Nebraska, Iowa, Wyoming,
and Colorado, such Subsidiary will be prohibited from paying dividends if such
payment would reduce its stand-alone equity below 40% of its total long-term
capitalization:

 

a.                                      Black Hills/Colorado Electric Utility
Company, LP

b.                                      Black Hills/Colorado Gas Utility
Company, LP

c.                                       Black Hills/Colorado Utility Company,
LLC

d.                                      Black Hills/Colorado Utility Company II,
LLC

e.                                       Black Hills/Iowa Gas Utility Company,
LLC

f.                                        Black Hills/Kansas Gas Utility
Company, LLC

 

--------------------------------------------------------------------------------


 

g.                                       Black Hills/Nebraska Gas Utility
Company, LLC

h.                                      Black Hills Energy Arkansas, Inc.

i.                                          Black Hills Gas Distribution, LLC

 

As of the date hereof, the following Subsidiaries have Indebtedness for borrowed
money.

 

a.                                      Black Hills/Colorado Electric Utility
Company, LP

b.                                      Black Hills/Colorado Gas Utility
Company, LP

c.                                       Black Hills Gas Distribution, LLC

 

--------------------------------------------------------------------------------